      CASE 0:17-cv-04540-SRN-ECW Doc. 270 Filed 03/02/21 Page 1 of 83




                          UNITED STATES DISTRICT COURT
                             DISTRICT OF MINNESOTA


Eugene Scalia, Secretary of Labor (now          Case No. 17-cv-4540 (SRN/ECW)
Al Stewart, Acting Secretary of Labor),
United States Department of Labor,

             Plaintiff,                           MEMORANDUM OPINION
                                                      AND ORDER
v.

Reliance Trust Company; Steven R.
Carlsen; Paul A. Lillyblad; Kelli Watson;
and Kurt Manufacturing Company, Inc.,
Employee Stock Ownership Plan,

             Defendants.


Elizabeth Arumilli, Ruben R. Chapa, Arsalan A. Nayani, and Kevin M. Wilemon,
United States Department of Labor, Office of the Solicitor, 230 South Dearborn Street,
Suite 844, Chicago, IL 60604, for Plaintiff.

William B. Brockman and Aiten McPherson, Bryan Cave Leighton Paisner LLP, 1201
West Peachtree Street, Fourteenth Floor, Atlanta, GA 30309, and Bradley R.
Armstrong and Taylor D. Sztainer, Moss & Barnett PA, 150 South Fifth Street, Suite
1200, Minneapolis, MN 55402, for Defendant Reliance Trust Company.

Maria Brekke, Casey D. Marshall, Jonathan P. Norrie, and Alan I. Silver, Bassford
Remele PA, 100 South Fifth Street, Suite 1500, Minneapolis, MN 55402, for
Defendants Steven R. Carlsen, Paul A. Lillyblad, and Kelli Watson, and Defendant
Kurt Manufacturing Company, Inc., Employee Stock Ownership Plan.


SUSAN RICHARD NELSON, United States District Judge

      This matter comes before the Court on Plaintiff’s Motion for Partial Summary

Judgment [Doc. No. 204], Defendants Steven R. Carlsen, Paul A. Lillyblad, and Kelli

Watson’s Motion for Summary Judgment [Doc. No. 215], Defendant Reliance Trust
        CASE 0:17-cv-04540-SRN-ECW Doc. 270 Filed 03/02/21 Page 2 of 83




Company’s Motion for Partial Summary Judgment [Doc. No. 224], Defendants’ Joint

Motion to Exclude Expert Testimony of Dr. Mark Johnson [Doc. No. 207], and Plaintiff’s

Motion to Exclude Expert Testimony of Corey Rosen [Doc. No. 228]. For the reasons set

forth below, Plaintiff’s Motion for Partial Summary Judgment is DENIED; Defendants

Carlsen, Lillyblad, and Watson’s Motion for Summary Judgment is DENIED; Defendant

Reliance’s Motion for Partial Summary Judgment is DENIED; Defendants’ Joint Motion

to Exclude Expert Testimony of Dr. Mark Johnson is DENIED; and Plaintiff’s Motion to

Exclude Expert Testimony of Corey Rosen is DENIED.

   I.      BACKGROUND

        This case concerns the propriety of a sale of stock by William Kuban (“Kuban”),

the then-majority shareholder and board chairman of Kurt Manufacturing, Inc. (“Kurt”), a

closely held Minnesota company, to Kurt’s employee stock ownership plan, or “ESOP,”

on October 5, 2011. As a result of the sale, the ESOP gained ownership of 100% of the

stock of Kurt. The ESOP entered this transaction (“the Transaction”) after the non-Kuban-

related members of Kurt’s board of directors—Defendants Carlsen, Lillyblad, and Watson

(“the Directors”)—vetted the transaction, and then appointed an independent trustee—

Defendant Reliance Trust Company (“Reliance”)—to negotiate the final price on the

ESOP’s behalf.

        In the view of the United States Department of Labor (“DOL”), however, in

orchestrating the Transaction, Defendants (both the Directors and Reliance) failed to abide

by the fiduciary duties they owed the ESOP, as set forth in the Employee Retirement

Income Security Act of 1974 (“ERISA”). Specifically, DOL contends that Defendants


                                            2
       CASE 0:17-cv-04540-SRN-ECW Doc. 270 Filed 03/02/21 Page 3 of 83




breached their duties of loyalty and prudence to the ESOP because they approved the

Transaction despite being aware of evidence suggesting that Kuban’s selling price was

unreasonably high. As a result, DOL claims, the ESOP paid far more for Kuban’s share of

the company than it should have, and thus enriched Kuban (and Defendants) at the expense

of Kurt employees. Defendants argue, to the contrary, that the ESOP did not overpay for

Kuban’s share of the company and that they acted with loyalty and prudence to the ESOP

at all relevant times.

               A. The Parties

       The Plaintiff DOL is a federal agency tasked with enforcing ERISA, among other

statutes. Congress has authorized DOL to bring civil suits against persons who fail to

comply with ERISA. See 29 U.S.C. §§ 1132(a)(2), (a)(5).

       Defendants include certain of the participants in the Transaction. For ease of

reference, however, the Court will treat the “Defendants” as three distinct entities.

       The first group of Defendants are the non-Kuban-related members of Kurt’s Board

of Directors. At all relevant times, Steven R. Carlsen (“Carlsen”) was Kurt’s President.

Paul A. Lillyblad (“Lillyblad”) was Kurt’s Vice President of Finance, and Kelli Watson

(“Watson”) was Kurt’s Vice President of Human Resources. (Am. Compl. [Doc. No. 46]

¶¶ 16-18; Directors’ Am. Answer [Doc. No. 100] ¶ 10 (noting that all three individuals are

still executives at Kurt, albeit with slightly different titles).) In October 2011, these three

individuals, together with Kuban and Gretchen Kuban Rode (Kuban’s daughter),

comprised the entirety of Kurt’s five-member board of directors.




                                              3
       CASE 0:17-cv-04540-SRN-ECW Doc. 270 Filed 03/02/21 Page 4 of 83




       The second defendant is Reliance, an independent trust company based in Atlanta,

Georgia. (Am. Compl. ¶ 2.)

       The third and final defendant is Nominal Defendant Kurt Manufacturing Company,

Inc. Employee Stock Ownership Plan (“ESOP”), which is a “pension plan” subject to

ERISA’s regulatory scheme. See also Martin v. Feilen, 965 F.2d 660, 664 (8th Cir. 1992)

(explaining that ESOPs are pension plans that invest in “stock of the employer creating the

plan,” and are therefore intended to be “both an employee retirement benefit plan and a

technique of corporate finance that encourage[s] employee ownership”).) Until October 5,

2011, the ESOP owned 24.4% of Kurt’s stock, and Kuban owned the remaining 75.6% of

Kurt’s stock. (See Wilemon Decl. [Doc. No. 206] Ex. 2 at 49.) After the sale, the ESOP

became the owner of 100% of Kurt’s stock. (Id.)

               B. The ESOP

       From December 2009 until at least July 22, 2011, the Directors were trustees of the

ESOP. (Wilemon Decl. [Doc. No. 206] Ex. 6 (“ESOP Document”); Ex. 5, Carlsen Dep. at

28, 66-67; Ex. 3, Lillyblad Dep. at 26; Ex. 4, Watson Dep. at 27.) The ESOP Document

requires the trustee, or trustees, to hold and invest the trust. (ESOP Document, art. X,

§ 10.2.) It further provides that Kurt may “at any time … remove a Trustee and appoint a

successor thereto,” subject to any relevant trust agreement. (Id.) DOL, the Directors, and

Reliance all agree that the ESOP is a pension plan under ERISA, 29 U.S.C. § 1002(2). (See

Am. Compl. [Doc. No. 46] ¶ 5; Reliance’s Answer [Doc. No. 88] ¶ 5; Directors’ Am.

Answer ¶ 4.)




                                            4
        CASE 0:17-cv-04540-SRN-ECW Doc. 270 Filed 03/02/21 Page 5 of 83




              C. Willamette’s Annual Valuations of Kurt

        From at least 2006 through 2010, Willamette Management Associates, an appraisal

firm (“Willamette”), provided annual valuations of Kurt stock to the trustees of the ESOP.

(See Wilemon Decl. [Doc. No. 206] Exs. 8-12.) The purpose of such annual appraisals was

“to provide an independent opinion of the fair market value of Kurt’s common stock.” (Id.)

Willamette performed these valuations of Kurt stock “on a marketable, minority basis.”

(Id.)

        Willamette’s valuations of Kurt’s stock price fluctuated between $13.71 and $33.44

during the five years leading up to the Transaction. Specifically, Willamette’s valuations

were: $13.71 as of October 31, 2006; $23.08 as of October 31, 2007; $21.79 as of October

31, 2008; $13.86 as of October 31, 2009; and $33.44 as of October 31, 2010. (Wilemon

Decl. [Doc. No. 206] Ex. 8 at 3; Ex. 9 at 3; Ex. 10 at 3; Ex. 11 at 4; Ex. 12 at 3.)

        In addition to valuating Kurt’s stock price, Willamette calculated Kurt’s “market

value of invested capital” 1 for those same years, which were: $26.2 million as of October

31, 2006; $39 million as of October 31, 2007; $39.3 million as of October 31, 2008; $38.7

million as of October 31, 2009; and $41.5 million as of October 31, 2010. (Id.)

        On April 7, 2011, LarsonAllen LLP, Kurt’s independent auditor, emailed Director

Watson to ask if the increase in Kurt stock price from $13.86 as of October 31, 2009 to

$33.44 as of October 31, 2010 in the Willamette valuations was “accurate” because “it just




        The “market value of invested capital” measures “the sum of the value of the equity
        1

of the company plus the value of the interest-bearing debt of the company.” (Wilemon
Decl. [Doc. No. 213] Ex. 79 at 67-68.)

                                              5
       CASE 0:17-cv-04540-SRN-ECW Doc. 270 Filed 03/02/21 Page 6 of 83




seems like a very significant increase considering the [economic] times we are in.”

(Wilemon Decl. [Doc. No. 213] Ex. 78 at 2.)

              D. Kurt’s Exploration of a Private Sale with Mesirow

       In November or December 2010, Mesirow Financial, Inc., an investment banking

firm (“Mesirow”), contacted Kuban about the possibility of selling his stake in Kurt.

(Norrie Decl. [Doc. No. 218] Ex. B, Carlsen Dep. at 39-40.) In December 2010, Mesirow

gave a presentation to Kurt management regarding the merger-and-acquisition market for

a company like Kurt. (Wilemon Decl. [Doc. No. 206] Ex. 5, Carlsen Dep. at 38-39; Ex.

13.) On January 18, 2011, Mesirow presented to Kurt its “Strategic Discussion Materials,”

which provided a more detailed analysis of the merger-and-acquisition market for Kurt as

well as a “preliminary valuation analysis.” (Wilemon Decl. [Doc. No. 206] Ex. 16.)

Mesirow’s “preliminary valuation analysis” concluded that Kurt’s total enterprise value

would range from $58 to $67 million if Kurt was broken up and sold in parts. (Id. at 31.)

If Kurt was purchased as a whole, however, Mesirow concluded that Kurt’s enterprise

value would range from $50 to $60 million. (Id.)

       Subsequently, to avoid a transaction that could ultimately result in breaking up Kurt,

Kurt began exploring the possibility of an ESOP transaction. (Carlsen Decl. [Doc. No. 219]

¶ 2.) In April 2011, at Lillyblad’s request, Mesirow sent Kurt an “Illustrative Proceeds

Analysis.” (See Wilemon Decl. [Doc. No. 210] Exs. 17, 18.) In this analysis, and assuming

Kurt was sold as a whole, Mesirow estimated that Kurt had an enterprise value of $47.5

million and an equity value of $29.8 million. (Id.)




                                             6
       CASE 0:17-cv-04540-SRN-ECW Doc. 270 Filed 03/02/21 Page 7 of 83




              E. Kurt’s Engagement of Chartwell and The Events Leading Up to
                 Kurt’s Appointment of Reliance as Trustee

       In March or April 2011, Kurt’s board began working with Chartwell Business

Valuation, LLC, a financial advisory company (“Chartwell”), on a potential sale of

Kuban’s stock to the ESOP. (See Am. Compl. ¶¶ 31-33; Directors’ Am. Answer ¶ 13.)

Kuban introduced Chartwell to Kurt as an organization that had the experience to “provide

services to plan and execute an ESOP transaction.” (Norrie Decl. [Doc. No. 218] Ex. A,

Lillyblad Dep. at 45.) On April 28, 2011, Chartwell made a presentation to Kurt’s board

regarding the structure of a potential ESOP transaction. (Wilemon Decl. [Doc. No. 210]

Ex. 27.) In its presentation, Chartwell estimated that Kuban’s Kurt stock was worth $28.7

million. (Id. at 26.) Chartwell’s presentation noted that the benefits of an ESOP transaction

included the Directors’ retention of their positions and supplemental incentive

compensation for them. (Id. at 17.) On his copy of the presentation, Lillyblad noted the

following regarding Willamette’s and Chartwell’s valuations: “WILLAMETTE – LOW

SIDE” and “CHARTWELL (GREG) HIGH.” (Id. at 20.)

       On June 3, 2011, Kurt hired Chartwell to provide financial advisory and investment

banking services regarding the sale of Kuban’s stock to the ESOP. (Norrie Decl. [Doc. No.

218] Ex. A, Lillyblad Dep. Ex. 16.) The parties’ agreement split Chartwell’s advisory

services with respect to the Transaction into two phases. In the first phase, Chartwell agreed

to assess, inter alia, whether an ESOP transaction would be viable for Kurt and its

shareholders. (Id. at 1; Norrie Decl. [Doc. No. 218] Ex. A, Lillyblad Dep. at 52-53.) Indeed,

Lillyblad testified that “if [Kuban’s] asking price was well in excess of what [Kurt] could



                                              7
       CASE 0:17-cv-04540-SRN-ECW Doc. 270 Filed 03/02/21 Page 8 of 83




finance, [Kurt] couldn’t do the transaction and it wouldn’t be the right thing to do. And just

because the financing could support it doesn’t necessarily mean that’s the right number

that [the] ESOP should pay as well.” (Norrie Decl. [Doc. No. 218] Ex. A, Lillyblad Dep.

at 53-54.) He further testified that, in April 2011, “there was some conversation or note

that an equity value [that] was being looked at was 34 million or maybe 28 million at that

point. The number moved.” (Id. at 53.) The second phase of Chartwell’s advisory services

to Kurt included assisting with the execution of the ESOP transaction. (Norrie Decl. [Doc.

No. 218] Ex. A, Lillyblad Dep. Ex. 16 at 2.)

       Moreover, Chartwell agreed to complete the Transaction “on an expedited basis, …

on or before August 5, 2011.” (Id. at 1.) Kuban set this expedited time frame because “he

wanted to get it done.” (Wilemon Decl. [Doc. No. 206] Ex. 5, Carlsen Dep. at 59.)

Chartwell’s compensation included an initial $50,000 work fee and a $500,000 transaction

success fee—minus the work fee—to be paid at the closing of the Transaction and only if

the Transaction closed. (Norrie Decl. [Doc. No. 218] Ex. A, Lillyblad Dep. Ex. 16 at 3.)

Stephen Martin, a Senior Vice President at Reliance, testified that Chartwell was

“negotiating on behalf of Mr. Kuban” during the ESOP transaction negotiations. (Wilemon

Decl. [Doc. No. 246] Ex. 20, Martin Dep. at 283.)

       Sometime between April and July 2011, Kurt provided current financial statements

and updated ten-year financial projections to Chartwell. (See Wilemon Decl. [Doc. No.

210] Ex. 29 at 14; Ex. 30 at 47, 50, 109, 137.) These revised projections “caus[ed]

[Chartwell’s] [Discounted Cash Flow] value to increase ~$10 million … and the equity




                                               8
       CASE 0:17-cv-04540-SRN-ECW Doc. 270 Filed 03/02/21 Page 9 of 83




value jumped [from $34 million] to $38 million.” (Wilemon Decl. [Doc. No. 213] Ex. 32

at 3; see Wilemon Decl. [Doc. No. 246] Ex. 31, Lang Dep. 190-92.)

       Chartwell presented several valuations of Kuban’s stock throughout June and July

of 2011. On June 13, 2011, Chartwell calculated a “Control Equity Value” of $43.8 million,

but its chart did not clarify whether this figure accounted for the Kurt shares that the ESOP

already owned. (Norrie Decl. [Doc. No. 218] Ex. A, Lillyblad Dep. Ex. 37 at 26.) Notably,

under the heading “Key Highlights of the Proposed Transaction,” Chartwell’s June 13

presentation provided that “shareholders and management are pursuing [a] sale of the

Company’s equity to an ESOP,” and that management will receive “Stock Appreciation

Rights” (“SARs”), “subject to plan currently in development.” (Id. at 6.) On June 24, 2011,

Chartwell estimated Kuban’s stock value to be $34.1 million. (Wilemon Decl. [Doc. No.

210] Ex. 30 at 131, 135.) On June 30, 2011, Chartwell estimated Kuban’s stock value to

be $38.6 million. (Id. at 102, 106.) On July 7, 2011, Chartwell noted an “Equity Purchase

Price” of “~$38 million” for Kuban’s stock. (Wilemon Decl. [Doc. No. 213] Ex. 33 at 4.)

On July 11, 2011, Chartwell’s estimated value of Kuban’s stock was $39.1 million.

(Wilemon Decl. [Doc. No. 210] Ex. 30 at 44.) On July 15, 2011, Chartwell noted an

“Equity Purchase Price” of $38 million. (Norrie Decl. [Doc. No. 218] Ex. A, Lillyblad Dep.

Ex. 42 at 7.)

       On July 11, 2011, Chartwell sent Lillyblad a “final lender material packet,”

reflecting a $39.1 million price for Kuban’s stock. (Wilemon Decl. [Doc. No. 213] Ex. 43

at 5 (showing proposed “Equity Redemption” of $39.1 million); Ex. 44.) On July 15, 2011,

Lillyblad told Douglas Schultze, Vice President of Premier Bank, that the Kurt board


                                             9
      CASE 0:17-cv-04540-SRN-ECW Doc. 270 Filed 03/02/21 Page 10 of 83




“approved the structure of the transaction” and that the targeted closing date was August

15, 2011. (Wilemon Decl. [Doc. No. 213] Ex. 34 at 213.) Three days later, on July 18,

2011, Lillyblad told Schultze that Kurt’s “net worth will be negative at closing due to the

inside loan between Kurt Manufacturing and the ESOP for $39M.” (Id. at 216.)

              F. Obtaining Financing for the Transaction

       Before the Directors appointed Reliance as trustee, they engaged several banks to

finance the Transaction. At Kuban’s request, Kurt decided to use U.S. Bank for the primary

financing of the ESOP transaction. On May 9, 2011, U.S. Bank sent Kurt a proposed term

sheet, describing almost $28 million in facilities for the Transaction. (Wilemon Decl. [Doc.

No. 213] Ex. 42.) On July 27, 2011, U.S. Bank sent Kurt a revised term sheet, agreeing to

extend about $35 million in facilities to Kurt for the Transaction. (Id., Ex. 40 at 216.)

       Kurt also used Premier Bank to finance the Transaction. On July 6, 2011, Premier

Bank’s Schultze sent a loan proposal for $2 million to Lillyblad, which Lillyblad signed.

(Id., Ex. 34 at 211-12.) On July 18, 2011—four days before the Directors resigned as

trustees of the ESOP—Schultze noted that the projections on which Chartwell’s valuations

were based were “very aggressive when compared to past performance” and observed that

the “figures considerably exceed actual performance for each of the last 6 years.” (Id. at

216-17.) Nevertheless, on August 4, 2011, Lillyblad signed a Commitment Letter with

Premier, accepting Premier’s $2 million loan. (Id. at 201-10.)




                                             10
      CASE 0:17-cv-04540-SRN-ECW Doc. 270 Filed 03/02/21 Page 11 of 83




              G. Kurt’s Retention of Reliance as Trustee for the Transaction and the
                 Subsequent Negotiations

       Chartwell recommended to Kurt that it retain Reliance to serve as trustee for the

Transaction. (Wilemon Decl. [Doc. No. 206] Ex. 5, Carlsen Dep. at 60-61; Ex. 3, Watson

Dep. at 68-69; [Doc. No. 210] Ex. 20, Martin Dep. at 38; [Doc. No. 213] Ex. 45, Fresh

Dep. at 29.) On June 22, 2011, the Kurt board interviewed Reliance for this role.

(Brockman Decl. [Doc. No. 239] Ex. R-2, Lillyblad Dep. at 199.)

       According to Director Watson, the Kurt board only considered and interviewed

Reliance to serve as trustee for the Transaction. (Wilemon Decl. [Doc. No. 206] Ex. 4,

Watson Dep. at 45.) Before the Directors interviewed Reliance, Chartwell provided

Reliance a list of potential questions, so it would “know what the questions might be and

be in a position to respond to questions.” (Wilemon Decl. [Doc. No. 210] Ex. 20, Martin

Dep. 189-90.) These questions included whether Reliance would be “comfortable

engaging” Stout Risius Ross (“SRR”) as its valuation firm and Gray Plant Mooty (“GPM”)

as its legal advisor. (Wilemon Decl. [Doc. No. 213] Ex. 48 at 5-6.) Reliance’s Martin

became the parties’ point of contact at Reliance. (Wilemon Decl. [Doc. No. 210] Ex. 20,

Martin Dep. at 9, 74.)

       On July 18, 2011, Kurt and Reliance executed an engagement agreement, wherein

Reliance agreed to serve as the discretionary trustee for the ESOP with respect to the

proposed Transaction. (Brockman Decl. [Doc. No. 239] Ex. R-3.) On July 22, 2011, the

Directors resigned as trustees of the ESOP, and that same day, the Kurt board appointed

Reliance as trustee of the ESOP. (Brockman Decl. [Doc. No. 239] Exs. R-4, R-5.)



                                           11
      CASE 0:17-cv-04540-SRN-ECW Doc. 270 Filed 03/02/21 Page 12 of 83




       On July 22, 2011, Reliance retained SRR as its financial advisor for the proposed

Transaction through an engagement agreement. (See Norrie Decl. [Doc. No. 218] Ex. A,

Lillyblad Dep. Ex. 47; Brockman Decl. [Doc. No. 239] Ex. R-8.) Reliance had hired SRR

as its valuation firm for ESOP transactions in the past and was familiar with its

qualifications and capabilities through a Request for Proposal process earlier in 2011.

(Brockman Decl. [Doc. No. 239] Ex. R-6, Cotter Dep. at 39; Ex. R-7 at Interrog. Resps.

2(b), 9(b).) In the engagement agreement, SRR agreed to render a written opinion, as of

the Transaction’s closing date, as to whether “the consideration to be paid by the ESOP for

its shares of [Kurt] stock pursuant to the terms of the Transaction is not greater than the

fair market value of such shares,” and whether “the terms of the loan from [Kurt] to the

ESOP are at least as favorable to the ESOP as would be the terms of a comparable loan

resulting from negotiations between independent parties.” (Norrie Decl. [Doc. No. 218]

Ex. A, Lillyblad Dep. Ex. 47 at 1.) Reliance retained GPM as its legal advisor for the

proposed Transaction. (See Brockman Decl. [Doc. No. 239] Ex. R-9, Eide Dep. at 52.)

       On July 22, 2011, Reliance’s Martin and representatives from SRR and GPM met

with Kurt’s senior management and Chartwell at Kurt’s headquarters. (Brockman Decl.

[Doc. No. 239] Ex. R-11; Martin Decl. [Doc. No. 240] ¶¶ 19-20.) The primary purpose of

this meeting was for Reliance, SRR, and GPM to learn about, inter alia, Kurt’s past

performance, business model, and projections. (Martin Decl. [Doc. No. 240] ¶¶ 20-22; see

Brockman Decl. [Doc. No. 239] Ex. R-12.)

       At this same July 22, 2011, meeting, Chartwell, on behalf of Kuban, presented its

initial offer of $45 million to Reliance for Kuban’s stock. (Wilemon Decl. [Doc. No. 213]


                                            12
      CASE 0:17-cv-04540-SRN-ECW Doc. 270 Filed 03/02/21 Page 13 of 83




Ex. 51 at 35; see Wilemon Decl. [Doc. No. 210] Ex. 20, Martin Dep. at 196.) In its

presentation explaining this offer, Chartwell provided detailed Comparable Public

Company and Discounted Cash Flow analyses, concluded Kurt’s enterprise value was $75

million, and, after applying several adjustments—including a control premium—

determined that Kuban’s stock was worth $45 million. (Wilemon Decl. [Doc. No. 213] Ex.

51 at 10-35.)

       Subsequently, Chartwell uploaded a large swath of due diligence materials to an

online “data room” and gave Reliance, SRR, and GPM access to it. (Brockman Decl. [Doc.

No. 239] Ex. R-14, Fresh Dep. at 45; Ex. R-1, Martin Dep. at 48, 162-63; Ex. R-9, Eide

Dep. at 81.) SRR reviewed the materials in the “data room” and asked follow-up questions

to Chartwell. (See, e.g., id., Exs. R-15, R-16.) GPM did the same. (See, e.g., id., Exs. R-17,

R-18, R-19.) Moreover, Martin “frequently” spoke with SRR to ensure that it had the

financial due diligence materials that it needed. (Id., Ex. R-1, Martin Dep. at 37-38, 81-82,

91-92.) Among other materials, Martin reviewed Willamette’s past valuations of Kurt, and

Jeffrey Buettner, a Director at SRR, testified that it was “customary to review” such

materials. (Id. at 255; id., Ex. R-20, Buettner Dep. at 108.)

       During its review of the due diligence materials, Reliance expressed concerns

regarding Kuban’s compensation. In an August 1, 2011, email to GPM’s Susan

Lenczewski, Martin wrote that Kuban “made $486,000 in 2010 so as the seller he does not

need to continue to collect a half million bucks going forward as a consultant to the

company.” (Brockman Decl. [Doc. No. 239] Ex. R-22.) In an August 17, 2011, email to

Martin, Lenczewski discussed several advantages that reducing Kuban’s compensation


                                             13
      CASE 0:17-cv-04540-SRN-ECW Doc. 270 Filed 03/02/21 Page 14 of 83




would have for Kuban, Kurt, and the ESOP. (See id., Ex. R-23.) For example, Lenczewski

noted that: (1) paying nearly $500,000 in compensation to Kuban would be a “red flag” to

the DOL and an “easy target” for the DOL to argue that such compensation violated

ERISA’s exclusive benefit rule; (2) a DOL action challenging excess compensation would

target Reliance, Kurt, and Kuban, and could seek restitution of excessive compensation for

the benefit of the ESOP trust; (3) the IRS could view Kuban’s $500,000 salary as excess

compensation, which might prompt the IRS to review Kurt for years both before and after

the Transaction closing; and (4) the IRS could disallow salary deductions while Kurt was

a C corporation, and could determine that Kuban’s excess compensation constituted a

“second class of stock,” which would disallow its planned S corporation election. (Id. at

RTC-Kurt_00008472.) According to Martin, Kuban “resisted Reliance’s efforts to

negotiate a lower chairman’s salary.” (Martin Decl. [Doc. No. 240] ¶ 23.)

       According to Martin, on August 12, he communicated a counteroffer to Chartwell

to purchase Kuban’s stock for $36 million, with Kuban’s salary to remain an open issue

that the parties would address later. (Martin Decl. [Doc. No. 240] ¶ 25; Wilemon Decl.

[Doc. No. 210] Ex. 20, Martin Dep. at 196.) Gregory Fresh, a Managing Director at

Chartwell, “tentatively agreed to the $36 million price, but pushed back on any adjustments

to Kuban’s salary.” (Id.) Reliance’s Martin testified that Kuban “was adamant about not

doing anything below 39 and there would be no deal if we couldn’t agree to that. … So

[Reliance] felt like [it] need[ed] to try to negotiate a transaction that was acceptable and

would be a positive end benefit for the participants.” (Wilemon Decl. [Doc. No. 213] Ex.

20, Martin Dep. at 196.) He also testified that Reliance never offered $34.2 million—the


                                            14
      CASE 0:17-cv-04540-SRN-ECW Doc. 270 Filed 03/02/21 Page 15 of 83




low end of SRR’s fair market value range in its draft valuation report—because Kuban

“would not go below 39.” (Wilemon Decl. [Doc. No. 213] Ex. 20, Martin Dep. at 101.)

       On August 12, Chartwell emailed a “Transaction Structure Update” document to

SRR’s Buettner, who in turn forwarded the document to Reliance’s Bob Socol and GPM’s

Eide that same day. (Brockman Decl. [Doc. No. 239] Ex. R-25.) The “Transaction

Structure Update” stated that the ESOP “will purchase substantially all outstanding stock”

and Kurt “will redeem remaining shares.” (Id.) It also provided that the “Equity Sale Price”

will be “$39.0 million on a non-discounted basis, $36.0 million on a NPV/FMV basis” and

was “[a]greed to (subject to Reliance Committee approval).” (Id.)

       On August 15, SRR’s Buettner emailed to Reliance’s Martin drafts of SRR’s

valuation exhibits, which showed a range of value for Kuban’s stock from $32.5 million to

$40 million with a midpoint of $36 million. (Brockman Decl. [Doc. No. 239] Ex. R-24.)

According to Martin, Buettner “verbally advised [Martin] about the range of fair market

value that SRR was deriving for Kuban’s shares,” and “at some point early in the

negotiation process,” Buettner “told [Martin] that SRR had derived a range … with a

midpoint of $36 million,” assuming Kuban’s salary remained unchanged at $486,000.

(Martin Decl. [Doc. No. 240] ¶ 23.)

       On August 15, Buettner forwarded Chartwell’s August 12 “Transaction Structure

Update” to Reliance’s Martin. (Brockman Decl. [Doc. No. 239] Ex. R-25.) Later that day,

Martin sent Chartwell’s Fresh an email, stating, inter alia, the following:

       You know [Kuban] is being dinged on value to maintain his comp and that
       will go away when he retires or is no longer actively involved. I want you to
       know any counter changes we ask for are to help protect [Kuban,] [Kurt,]

                                             15
        CASE 0:17-cv-04540-SRN-ECW Doc. 270 Filed 03/02/21 Page 16 of 83




        and Reliance from the DOL. If there is any element they deem to be in excess
        of [fair market value] they will file a claim. That will be tough to defend and
        I want you to make sure [Kuban] and Kurt understand so you are not the bad
        guy. We did agree on the [$]36 million but I did not see the proposed new
        terms until today. I am not sure why the email did not surface until this
        morning. We have been trying to consider different approaches that looked
        better and accomplished the goal.

(Id., Ex. R-26.)

        Also on August 15, GPM’s Eide sent an email to Chartwell, among others, stating

that:

        The [August 12 Transaction Structure Update] proposes a revised purchase
        price and describes the price as “agreed to (subject to Reliance Committee
        approval).” This statement implies that Steve Martin had agreed to the price
        and would present that price to the Committee. This is not accurate. [Martin]
        had not seen or agreed to the proposal before it was released on Friday.

(Id., Ex. R-27.)

        In a “Transaction Structure Update” dated August 18, 2011, Chartwell included an

“Updated ESOP Transaction Summary,” reflecting an “[a]greed to (subject to Reliance

Committee approval) Equity Sale Price” of $39 million and a reduction in Kuban’s salary

from $486,000 to $100,000. (Wilemon Decl. [Doc. No. 213] Ex. 64 at 2.) It also provided

that the ESOP “will purchase all outstanding stock.” (Id.)

        In an August 18th email to Lenczewski, Martin commented on Chartwell’s most

recent “Transaction Structure Update”:

        [W]e just got off the phone with [Chartwell’s Fresh] and SRR and here is the
        counter proposal they made which I think is acceptable. Two things we have
        asked for to be changed is the PIK [(“paid-in-kind”)] rate on Tranche B to be
        3% just like Tranche A and also to move the SAR pool to 7.5% if our
        committee feel strongly about it. So I indicated to [Fresh] I thought this was


                                              16
      CASE 0:17-cv-04540-SRN-ECW Doc. 270 Filed 03/02/21 Page 17 of 83




       a good approach. We also took [Kuban’s] salary to $100K less than half of
       what Steve Carlson makes. The $39 million price should be right around the
       midpoint of the SRR range of FMV so I think we have been successful in
       getting to a common ground on the terms.

(Brockman Decl. [Doc. No. 239] Ex. R-28.)

              H. SRR’s Draft Analysis of Transaction Fairness and GPM’s Draft Due
                 Diligence Summary

       Director Lillyblad sent Kurt’s financial projections for SRR’s use to Chartwell, and

in turn, Chartwell “reformatted them and forwarded those” to SRR. (Wilemon Decl. [Doc.

No. 206] Ex. 3, Lillyblad Dep. at 126.) On August 18, 2011 at 4:34 PM, SRR sent Martin

its “Analysis of Transaction Fairness,” which was marked “Draft | Subject to Further

Review” and dated August 19, 2011. (Wilemon Decl. [Doc. No. 206] Ex. 1; see Wilemon

Decl. [Doc. No. 213] Ex. 65.)

       The Analysis of Transaction Fairness provided a detailed overview of Kurt and the

proposed Transaction. It concluded that the fair market value of Kuban’s stock was

between $34.2 million and $43.1 million, with a midpoint of $39 million. (Wilemon Decl.

[Doc. No. 206] Ex. 1 at 61; [Doc. No. 213] Ex. 62 at 1.) Further, it identified the price of

Kuban’s stock as $39 million and concluded that this price did not exceed the fair market

value of the stock. (Wilemon Decl. [Doc. No. 206] Ex. 1 at 11, 67.)

       The Analysis of Transaction Fairness contained a detailed Financial Statement

Analysis. It noted that Kurt’s adjusted EBITDA margins during the five years preceding

the Transaction were: 6.4% for the fiscal year ending October 31, 2006; 8.3% for October

31, 2007; 6.7% for October 31, 2008; 2.6% for October 31, 2009; 7.8% for October 31,



                                            17
      CASE 0:17-cv-04540-SRN-ECW Doc. 270 Filed 03/02/21 Page 18 of 83




2010; and 9.2% for 2011, as of July 31, 2011. (Id. at 40.) SRR’s projections of Kurt’s

adjusted EBITDA margins for the next five years were: 10.5% as of October 31, 2011;

10.5% as of October 31, 2012; 10.8% as of October 31, 2013; 11.0% as of October 31,

2014; and 11.1% as of October 31, 2015. (Id. at 43.) Reliance’s Martin testified that Kurt’s

projections were “reasonable” and “not overly aggressive.” (Wilemon Decl. [Doc. No. 210]

Ex. 20, Martin Dep. at 86.)

       The Analysis of Transaction Fairness also discussed Kurt’s performance during the

Great Recession and thereafter. For example, SRR noted that “net sales increased from

$100.9 million in fiscal [year] 2006 to $108.9 million in fiscal [year] 2008 before

decreasing significantly to $67.8 million in fiscal [year] 2009 in conjunction with

recessionary macroeconomic conditions. However, more recently, net sales increased to

$97.2 million for the latest twelve months ended July 31, 2011 (the ‘LTM Period’).”

(Wilemon Decl. [Doc. No. 206] Ex. 1 at 38.) SRR further noted that “Kurt’s Contracting

Solutions segment has experienced an increase in net sales since fiscal [year] 2009

primarily due to improved sales in the semiconductor, aerospace, agriculture, and defense

industries, while its Product Solutions segment benefitted from significant growth from

Kurt Kinetics,” which has the highest margin within Kurt. (Id. at 21, 38.)

       Further, the Analysis of Transaction Fairness discussed Kurt’s gross profit and

operating income. SRR noted that Kurt’s gross profit increased annually from $16.4

million, or 16.3% of net sales, in fiscal year 2006, to $20.6 million, or 18.9% of net sales,

in fiscal year 2008. (Id. at 38.) In fiscal year 2009, Kurt’s gross profit decreased to $8.8

million, or 12.9% of net sales, in conjunction with the Great Recession. (Id.) In response


                                             18
      CASE 0:17-cv-04540-SRN-ECW Doc. 270 Filed 03/02/21 Page 19 of 83




to the decrease in net sales in fiscal year 2009, Kurt implemented several cost savings

measures, including layoffs, a 10% pay reduction for employees, mandatory work

furloughs, participation in state worksharing programs, and the automation of certain

manufacturing processes. (Id.) Since fiscal year 2009, gross profit increased annually to

$16.7 million, or 17.1% of net sales, in the LTM Period. (Id.) Further, since fiscal year

2009, Kurt’s operating income increased annually to $5.3 million of net sales, or 5.4% of

net sales, in the LTM Period. (Id.) And as the economy improved after the Great Recession,

Kurt restored employee compensation and weekly hours worked but maintained many of

the operational efficiency initiatives implemented in fiscal year 2009, which improved

margins as revenues increased. (Id.) Kurt’s operating income and margins also benefitted

from shifting its product mix to higher margin segments and automating certain

manufacturing processes. (Id.)

       SRR further analyzed Kurt’s projected financial trends. It determined that Kurt’s

net sales were projected to increase to $100 million in fiscal year 2011, which represented

a 2.8% increase from the LTM Period. (Id. at 41.) Thereafter, SRR expected net sales to

increase to $114.7 million in fiscal 2015, or at a compounded annual growth rate of 3.5%.

(Id.) Further, SRR projected that Kurt’s gross profit would increase from $18.8 million, or

18.8% of net sales, in fiscal year 2011 to $20.4 million, or 17.8% of net sales, in fiscal year

2015. (Id.) According to SRR, although Kurt’s margins appeared to be decreasing annually,

the decrease in gross profit margin was primarily related to the accounting effects of Kurt’s

underfunded pension plan. (Id.) Excluding these accounting effects, SRR noted, would

result in slightly increasing margins on an annual basis. (Id.) SRR expected Kurt’s margins


                                              19
      CASE 0:17-cv-04540-SRN-ECW Doc. 270 Filed 03/02/21 Page 20 of 83




to continue to improve due to its product mix, economies of scale, operational efficiencies,

and automation that it had implemented in past years. (Id.)

       SRR calculated a range of value for Kuban’s stock using two appraisal methods: the

Guideline Company Method and the Discounted Cash Flow Method. (Id. at 45-57.) Upon

combining the results of these two methods, SRR reached an Enterprise Value for all of

Kurt’s stock, on a controlling basis, of $65.6 million to $79 million. (Id. at 61.) After

applying certain adjustments and discounts, SRR concluded that the fair market value for

Kuban’s stock ranged from $34.2 million to $43.1 million, with a midpoint of

approximately $39 million. (Id.)

       Director Watson testified that the Directors asked to see the Analysis of Transaction

Fairness but that SRR, Reliance, and Chartwell declined to share it with them “because it

was a conflict of interest for [the Directors] to see it.” (Norrie Decl. [Doc. No. 218] Ex. C,

Watson Dep. at 107-08.)

       On August 19 at 9:40 AM, GPM sent Reliance’s Martin a “draft due diligence

summary,” which was a “work in progress.” (Brockman Decl. [Doc. No. 239] Ex. R-31.)

This “draft due diligence summary” provided an overview of the parties’ negotiations and

summarized the due diligence materials that GPM reviewed. (Id.) It ultimately concluded

that, except for potential environmental issues and change-in-control provisions in certain

agreements, there were no significant issues with respect to the proposed Transaction,

although GPM encouraged Reliance to obtain certain documents that had not yet been

provided to GPM in its due diligence requests. (Id.)




                                             20
      CASE 0:17-cv-04540-SRN-ECW Doc. 270 Filed 03/02/21 Page 21 of 83




               I. Control of Kurt

       SRR’s draft Analysis of Transaction Fairness sought “to value Kurt on a controlling

ownership basis interest.” (Wilemon Decl. [Doc. No. 206] Ex. 1 at 77.) According to SRR,

“[o]ne of the primary benefits of control is the ability to change the capital structure of the

firm to achieve efficiencies in the cost of capital to the company. This factor was considered

in [SRR’s] selection of the appropriate control premium.” Specifically, SRR’s draft

Analysis of Transaction Fairness “applied a 10.0% control premium to the stock prices of

the guideline companies used in the Guideline Company Method to account for any

enhanced benefits that may be realized by a controlling shareholder of Kurt.” (Id. at 78.)

       Under the ESOP Document, ESOP participants can direct the trustee how to vote

their shares only “[i]f a corporate matter involves the voting of Company stock with respect

to the approval or disapproval of any corporate merger or consolidation, recapitalization,

liquidation, dissolution, sale of substantially all assets of a trade or business, or such similar

transaction as the Secretary of Treasury may prescribe in regulations ….” (ESOP

Document § 10.6.)

       Reliance’s Martin testified that he thought it would be a “good idea” to add “at least

one independent or outside director” to Kurt’s board. (Wilemon Decl. [Doc. No. 210] Ex.

20, Martin Dep. at 236-37; Ex. 38 at 4). In fact, Martin told GPM’s Eide and Lenczewski

the following:

       Kuban’s daughter did not want off the board and [Kuban] did not want to
       remove[] her. I am not sure where that came from but that was mistake [sic].
       Post closing I will need to impress on them they need to add some outside
       director(s) because it is currently all in the family so to speak. So that will be


                                               21
      CASE 0:17-cv-04540-SRN-ECW Doc. 270 Filed 03/02/21 Page 22 of 83




       redlined out of the agreement. I would not be opposed to it as I have other
       ESOP [sic] with all inside directors we just maintain a higher level of
       involvement with them due to the lack of outside influence or any oversight.

(Wilemon Decl. [Doc. No. 213] Ex. 85.)

       The members of Kurt’s board did not change as a result of the Transaction.

(Wilemon Decl. [Doc. No. 210] Ex. 25, Hughes Dep. at 67.) Kurt’s bylaws were not

amended to grant the ESOP any additional control of Kurt as a result of the Transaction.

(See Wilemon Decl. [Doc. No. 206] Ex. 2 at 89-103.) However, under the Investor Rights

Agreement, an agreement reached in connection with the closing of the Transaction, Kurt

granted Kuban the right to designate one of Kurt’s board members until Kurt finished

paying off its debt to him. (Id. at 317.)

              J. Reliance’s Subcommittee Vote to Approve the Transaction

       Reliance used an Investment Policy Subcommittee (the “Subcommittee”) to review

and approve proposed ESOP transactions in which it served as discretionary trustee.

(Wilemon Decl. [Doc. No. 210] Ex. 20, Martin Dep. at 36-37; Ex. 22, Thayer Dep. at 15;

Wilemon Decl. [Doc. No. 213] Ex. 46 at 352; Brockman Decl. [Doc. No. 239] Ex. R-32,

Thayer Dep. at 15.) The Subcommittee was comprised of members of Reliance’s

investment team, among others. (Brockman Decl. [Doc. No. 239] Ex. R-6, Cotter Dep. at

14-15.) As of 2011, the Subcommittee had no standard operating procedures. (Brockman

Decl. [Doc. No. 239] Ex. R-32, Thayer Dep. at 15.) Richard Thayer, who formerly served

as chair of Reliance’s Investment Policy Committee (the “Committee”), testified that that

the Subcommittee reported its ESOP activities to the Committee on a monthly basis. (Id.)




                                            22
       CASE 0:17-cv-04540-SRN-ECW Doc. 270 Filed 03/02/21 Page 23 of 83




       In general, the Subcommittee received the valuation report and legal due diligence

for a particular proposed transaction “a day or two” before it voted on such a transaction.

(Wilemon Decl. [Doc. No. 210] Ex. 23, Cotter Dep. at 37.) Here, Martin forwarded SRR’s

draft Analysis of Transaction Fairness to Reliance’s Subcommittee on August 18, 2011, at

9:26 PM. (Wilemon Decl. [Doc. No. 213] Ex. 65.) Martin received GPM’s “draft due

diligence summary” on August 19 at 9:40 AM. (Brockman Decl. [Doc. No. 239] Ex. R-

31.)

       On August 19, 2011, the Subcommittee convened at 10:00 AM to consider the

proposed ESOP Transaction. (Wilemon Decl. [Doc. No. 213] Ex. 38; Norrie Decl. [Doc.

No. 218] Ex. D, Martin Dep. at 221.) Committee members who comprised the

Subcommittee were present at this meeting, as were Reliance’s Martin, SRR’s Buettner,

and GPM’s Eide. (Wilemon Decl. [Doc. No. 213] Ex. 38.) At the beginning of the meeting,

Martin provided an overview of Kurt and the proposed Transaction. (Id. at 1.) Next,

Buettner summarized SRR’s draft Analysis of Transaction Fairness. (Id. at 2-5.) Then, Eide

and another GPM attorney summarized GPM’s legal due diligence, noting that there were

concerns regarding Kurt’s environmental compliance and documentation that GPM

requested but had not yet received. (Id. at 6.) During the discussion of legal due diligence,

Martin added that Reliance objected to Kurt’s proposed August 15th closing date, and that

the closing date had been rescheduled to August 24th, but he expected the Transaction

would actually close around September 2nd. (Id.)

       Subsequently, the Subcommittee asked certain questions, which, according to the

Meeting Minutes, were “answered to the satisfaction of the Committee.” (Id.) It accepted


                                             23
      CASE 0:17-cv-04540-SRN-ECW Doc. 270 Filed 03/02/21 Page 24 of 83




SRR’s draft Analysis of Transaction Fairness, “subject to the satisfactory resolution of the

Committee’s concerns regarding environmental issues as well as further exploration of the

question regarding the structure of [Kurt’s] bank debt.” (Id.) Finally, the Subcommittee

approved the $39 million purchase price for the Transaction, “assuming that the

assumptions in SRR’s report do not materially change from now until the closing of the

Transaction.” (Id.; see Norrie Decl. [Doc. No. 218] Ex. D, Martin Dep. at 221.) The

meeting adjourned at 12:05 PM. (Wilemon Decl. [Doc. No. 213] Ex. 38 at 7.)

              K. Reliance’s Efforts to Address the Environmental and Bank Debt
                 Issues

       Sometime on August 19, 2011, Martin had a call with someone from the seller’s

side to discuss the bank financing for the Transaction. (See Brockman Decl. [Doc. No. 239]

Ex. R-34.) The person with whom Martin spoke explained that Chartwell “went to great

lengths to get more term debt” and that the seller-side had performed a stress-test in the

event revenue declines. (Id.) They also discussed the structure of the revolver note and that

the seller-side approached twelve banks and “the terms offered by U.S. Bank were the best

offered.” (Id.)

       On August 26, 2011, Reliance, Chartwell, Kurt, and GPM held a meeting to discuss

GPM’s environmental concerns with Kurt. (Brockman Decl. [Doc. No. 239] Exs. R-36, R-

37, R-38.) At this meeting, the parties discussed certain potential environmental liabilities

at various of Kurt’s facilities. (See id., Ex. R-36.) Later, on September 3rd, in an email to

Reliance’s Martin, GPM’s Eide identified four specific Kurt facilities that raised potential

environmental liability issues. (Id., Ex. R-40.) According to Martin, GPM recommended



                                             24
      CASE 0:17-cv-04540-SRN-ECW Doc. 270 Filed 03/02/21 Page 25 of 83




that Reliance conduct Phase 1 and Phase 2 environmental testing at the identified sites.

(See id., Ex. R-1, Martin Dep. at 134.)

       Nevertheless, Reliance and Kurt declined to conduct any environmental studies as

a part of the Transaction. Specifically, Martin testified that Reliance “didn’t see a need to

go looking for problems” and that Reliance “made sure [it] had an indemnification cap

should problems ever occur.” (Id. at 133-35.) According to GPM’s Eide, Kurt refused to

conduct any environmental testing “because of the time it would take and the expense,”

even though such testing could lead to “a more … definite idea of what we were dealing

with in terms of the risk.” (Id., Ex. R-9, Eide Dep. at 157.)

       The parties eventually addressed the environmental concerns by including warranty

and indemnification provisions in the final agreement for the Transaction. Specifically, the

parties included: (1) a warranty in the Stock Purchase and Sale Agreement that all

properties were free of environmental contamination; and (2) a corresponding

indemnification from Kuban that he would indemnify Kurt and the ESOP for 75.6% of any

losses resulting from a breach of that warranty. (Id., Ex. R-41 § 5.20 (warranty provision),

§§ 8.1, 8.2 (indemnification provisions).)

              L. SRR’s Solvency Opinion

       On August 26, 2011, Reliance and SRR entered into another agreement, wherein

SRR agreed to prepare a solvency opinion regarding the ESOP’s purchase of Kuban’s

stock, assuming “an aggregate purchase price of approximately $39 million.” (Wilemon

Decl. [Doc. No. 213] Ex. 55.) In this agreement, SRR agreed to render a written opinion

as to: (1) whether the fair value and present fair saleable value of Kurt’s assets would


                                             25
      CASE 0:17-cv-04540-SRN-ECW Doc. 270 Filed 03/02/21 Page 26 of 83




exceed Kurt’s liabilities; (2) whether Kurt should be able to pay its debts as they become

absolute and mature; and (3) whether Kurt should not have unreasonably small capital for

the business in which Kurt is engaged. (Id. at 1.)

       Reliance did not always request a solvency opinion in ESOP transactions.

(Brockman Decl. [Doc. No. 239] Ex. R-1, Martin Dep. at 122.) However, Reliance

requested one for the Kurt Transaction because it was a “second stage transaction” (i.e., a

transaction where an ESOP already owns a portion of company stock and is acquiring an

additional block of such stock) and because Kurt was set to take on significant debt from

Kuban and its outside lender. (Id.)

       On September 16, 2011 at 11:00 AM, Reliance’s Subcommittee met to review

SRR’s “Solvency Opinion,” which was dated September 16, 2011. (Wilemon Decl. [Doc.

No. 213] Ex. 73.) SRR’s Buettner presented the Solvency Opinion to the Subcommittee.

(Id. at 1.) The Solvency Opinion examined Kurt’s solvency using three tests: (1) the

Balance Sheet Test; (2) the Cash Flow Test; and (3) the Reasonable Capital Test. (Wilemon

Decl. [Doc. No. 213] Ex. 74 at 12-19.) SRR determined that Kurt passed each test and,

accordingly, concluded that: (1) the fair value and present fair saleable value of Kurt’s

assets would exceed Kurt’s stated liabilities, including identified contingent liabilities and

liabilities assumed as part of the Transaction; (2) Kurt should be able to pay its debts as

they become absolute and mature; and (3) Kurt should not have unreasonably small capital

for the business in which it is engaged. (Id. at 21.) The Subcommittee asked certain

questions regarding the Solvency Opinion, and such questions “were answered to the




                                             26
      CASE 0:17-cv-04540-SRN-ECW Doc. 270 Filed 03/02/21 Page 27 of 83




satisfaction” of the Subcommittee. (Id., Ex. 73 at 2.) Accordingly, the Subcommittee

approved the Solvency Opinion at the September 16, 2011 meeting. (Id.)

       Reliance’s Meeting Minutes from this September 16th Subcommittee meeting

provide that the meeting ended at 11:26 AM. (Id.) Martin, however, contends that the 11:26

AM time of adjournment in the Meeting Minutes “has to be a typo” and that “[t]here’s no

way it only lasted 26 minutes” because the Solvency Opinion “was a pretty robust analysis”

and the Subcommittee “could not have reviewed that in 26 minutes.” (Brockman Decl.

[Doc. No. 239] Ex. R-1, Martin Dep. at 223-24.)

       Relatedly, and closer to the Transaction’s closing on October 4, 2011, RSM

McGladrey, Inc., Kurt’s outside auditor (“McGladrey”), issued a valuation of Kurt,

concluding that, if the Transaction closed as proposed, Kurt’s assets would exceed its

liabilities, including contingent liabilities. (See Norrie Decl. [Doc. No. 218] Ex. A,

Lillyblad Dep. Ex. 59 at 7.)

              M. Floor Price Protection and the Price Support Agreement

       Because of the new debt Kurt expected to incur as result of the Transaction, the

parties anticipated that Kurt’s stock price would decline in the short-term. (See Brockman

Decl. [Doc. No. 239] Ex. R-9, Eide Dep. at 57-60; Ex. R-1, Martin Dep. at 53-54.)

Accordingly, the parties recognized that this drop in value could severely impact existing

ESOP participants who may be eligible for a distribution of their account balances soon

after the Transaction’s closing due to death, disability, or retirement. (Id., Ex. R-9, Eide

Dep. at 57-58.) According to Martin, Reliance wanted to protect ESOP participants who

may become eligible for a distribution in the near-term by instituting “floor price


                                            27
      CASE 0:17-cv-04540-SRN-ECW Doc. 270 Filed 03/02/21 Page 28 of 83




protection” (“FPP”) for their shares through a Price Support Agreement as a part of the

Transaction. (Id., Ex. R-1, Martin Dep. at 53-54, 68.)

       To understand what the ESOP’s existing shares were worth, Martin asked SRR to

calculate the share value of the ESOP’s shares on a pre-Transaction basis. (Id. at 281-82;

see id., Ex. R-44.) SRR calculated Kurt’s share value to be $74.95 per share on pre-

Transaction and non-controlling bases, which were consistent with the ESOP’s minority

ownership position before the Transaction. (Id., Ex. R-44.)

       According to GPM’s Eide, there is “no clear guideline” as to what companies should

do with respect to FPP mechanisms. (Id., Ex. R-9, Eide Dep. at 57-58.) Martin advocated

for a FPP value of $74.95 per share based on the calculations he received from SRR. (Id.

at 61-62; see id., Exs. R-45, R-46.) In contrast, Eide advocated for a FPP value of $33.44

per share, which was based on Willamette’s last appraised value of the ESOP’s shares—

on a non-control, minority basis—as of October 31, 2010. (Id., Ex. R-9, Eide Dep. at 61-

62; Ex. R-47.)

       According to Reliance, two factors informed the FPP value. First, there were

competing interests between the participants who may request distributions in the near-

term and the remaining participants. (Id., Ex. R-9, Eide Dep. at 57-60.) The participants

that could be eligible to receive a distribution of their account balances in the near-term

due to death, disability, or retirement would want to receive a higher FPP price. (Id.)

However, since the near-term distributions would be paid through stock redemptions, Kurt

would be required to expend cash to meet those redemptions, which would harm the

interests of the remaining ESOP participants. (Id.) Second, Reliance could not unilaterally


                                            28
      CASE 0:17-cv-04540-SRN-ECW Doc. 270 Filed 03/02/21 Page 29 of 83




impose a FPP value because Kurt would ultimately have to pay it to any participants who

request distributions in the near-term, so the FPP value had to be acceptable to Kurt. (Id.

at 62-63.)

       On September 26, 2011, Chartwell, on behalf of Kurt, offered a proposal for the

FPP mechanism. (See Wilemon Decl. [Doc. No. 213] Ex. 81.) Specifically, Chartwell

proposed to offer FPP at $55.29 per share for three years subject to certain caps: (1) $30

for fiscal-year-ended 2012; (2) $20 for fiscal-year-ended 2011; and (3) $10 for fiscal-year-

ended 2013. 2 (Id. at 6.) To reach these values, Chartwell updated Willamette’s latest

valuation and applied “consistent methodologies as [Willamette].” (Wilemon Decl. [Doc.

No. 213] Ex. 81 at 6.) Chartwell explained that the theory underlying its proposal was

“what would be the proforma administrative value [of Kurt stock] as of the transaction date

if the transaction had not occurred.” (Id.)

       Martin sent Chartwell’s FPP proposal to SRR’s Buettner, and Buettner replied to

Martin with a critique of Chartwell’s FPP methodology and application of that

methodology. (Brockman Decl. [Doc. No. 239] Ex. R-49.) For example, regarding

Chartwell’s FPP methodology, Buettner argued that a minority (i.e., non-control) valuation

derived from the more recent valuations performed by SRR and Chartwell would better

reflect the ESOP’s pre-transaction share price:




       2
        Notably, on September 6, 2011, Thomas Hughes, Kurt’s ESOP legal counsel,
warned the Directors that “[Kuban’s] projected sale price” for his stock is a “fact to which”
all ESOP participants “can compare themselves and feel treated unfairly.” (Wilemon Decl.
[Doc. No. 213] Ex. 87 at 3.)

                                              29
        CASE 0:17-cv-04540-SRN-ECW Doc. 270 Filed 03/02/21 Page 30 of 83




        Both Chartwell and SRR have performed an independent valuation of [Kurt]
        and have fully negotiated a transaction that implies an Enterprise Value (EV)
        of approximately $73 million on a controlling interest basis. Based on a 10%
        control premium consistent across both SRR and Chartwell implies [sic] an
        EV of approximately $65 million on a minority interest basis. Since the
        company has historically been valued on a minority interest basis for ESOP
        administrative purposes under the premise of FMV (willing buyer and
        willing seller), it seems as if the negotiated price would better approximate
        the value of the company for admin purposes consistent with the premise of
        FMV absent the transaction. (FYI, an EV of $65 million results in a per share
        price between $70 and $75 per share all else being equal).

(Id.)

        Buettner also criticized Chartwell’s application of its proposed FPP methodology

and provided several examples of how Chartwell’s calculations were inconsistent with

valuation principles or based on inappropriate data sets, resulting in an artificially lower

proposed FPP price. (Id.) For example, Buettner noted that “Chartwell’s LTM Revenue

and EBITDA metrics are based on financial performance through July (EBITDA = $8.4

million),” and he countered that “August financials are now available. Since [Kurt] had a

fantastic month in August, it is likely that EBITDA is significantly higher than $8.4 million

through August 2011. All else being equal, this would result in a higher indicated EV for

the LTM period.” (Id.)

        On September 30, 2011, Martin spoke with Chartwell’s Fresh about Kurt’s FPP

proposal. (Martin Decl. [Doc. No. 240] ¶ 36.) Despite SRR’s criticisms of Chartwell’s

proposed methodology, and application of that methodology, Martin understood that Kurt

was not willing to pay more than $55.29 per share, subject to the caps in Chartwell’s

September 26th proposal, and Martin agreed in principle to the FPP value of $55.29 per


                                             30
      CASE 0:17-cv-04540-SRN-ECW Doc. 270 Filed 03/02/21 Page 31 of 83




share. (Id.) Martin believed that a FPP value of $55.29 represented a fair balance between

the interests of: (1) the ESOP participants who may be eligible for a near-term distribution;

and (2) the remaining ESOP participants. (Id. ¶ 37.)

       Reliance and Kurt ultimately entered into the Price Support Agreement as part of

the Transaction’s closing on October 5, 2011. (Brockman Decl. [Doc. No. 239] Ex. R-50.)

The Price Support Agreement provides that Kurt will subsidize the value of existing ESOP

shares for eligible participants such that the participant receives the greater of: (1) $55.29

per share; or (2) the most recent fair market value as determined by the annual appraisal

for the ESOP. (Id. § 1.) Kurt’s subsidy is also subject to the caps provided in Chartwell

original September 26th proposal. (Id.)

              N. SRR’s Updated Valuation Exhibits

       On September 21, 2011, SRR updated its valuations for Kurt and Kuban’s shares.

(Brockman Decl. [Doc. No. 239] Ex. R-51.) SRR’s exhibits showed Kurt’s updated

financial results through August 31, 2011. (Id.) Kurt’s trailing 12-month sales increased

from approximately $97.2 million as of July 31st to approximately $100.4 million by

August 31st, and Kurt’s trailing 12-month adjusted EBITDA increased from approximately

$8.98 million as of July 31st to approximately $9.97 million as of August 31st. (Compare

id., Ex. R-30 at RTC_002126, with Ex. R-51 at STOUT_KURT_000006.)

       However, the low, high, mean, and median EBIT and EBITDA market multiples

that SRR used in its Guideline Company Method over the LTM Period generally dropped

across the board. (Compare id., Ex. R-30 at RTC_002138, with Ex. R-51 at

STOUT_KURT_0000017.) Nevertheless, SRR’s estimated range of Enterprise Values


                                             31
      CASE 0:17-cv-04540-SRN-ECW Doc. 270 Filed 03/02/21 Page 32 of 83




under the Guideline Company Method remained the same. (Compare id., Ex. R-30 at

RTC_002138, with Ex. R-51 at STOUT_KURT_0000017.)

      In its conclusion, SRR’s updated valuation resulted in a wider range of fair market

value for Kuban’s shares, with the low end of the range staying at $34.2 million and the

high end of the range increasing slightly to $43.4 million, and the “Purchase Price” was

listed as $39 million. (Compare id., Ex. R-30 at RTC_002147, with Ex. R-51 at

STOUT_KURT_000001.)

      Martin testified that he was “not aware of any” policies or procedures that Reliance

had in place that would allow Reliance to learn if any assumptions in SRR’s draft Analysis

of Transaction Fairness changed between the time the Subcommittee approved the $39

million price on August 19, 2011, and the Transaction’s closing on October 5, 2011.

(Wilemon Decl. [Doc. No. 210] Ex. 20, Martin Dep. at 243-44.) However, Martin testified

that he expected SRR to alert Reliance if SRR’s assumptions in its analysis changed in a

material way. (Brockman Decl. [Doc. No. 239] Ex. R-1, Martin Dep. at 242.)

      On October 3, 2011, Will Bloom, a Principal at Chartwell, and Chartwell’s Fresh

exchanged the following email messages:

      Bloom: “I think SRR will push back pretty hard on the formula—they want
      it exercised at FMV.”

      Fresh: “Are you saying the transaction wasn’t FMV?”

      Bloom: “No, but at the time of exercise, my guess is that they will require
      the price to be FMV. Given market multiples fluctuate and their valuation
      method utilizes going market multiples, they won’t want to assume risk to
      the downside … just my opinion, perhaps you will convince them. You have
      been successful on many occasions before ….”


                                           32
      CASE 0:17-cv-04540-SRN-ECW Doc. 270 Filed 03/02/21 Page 33 of 83




(Wilemon Decl. [Doc. No. 213] Ex. 83 at 1.)

              O. The Directors’ Efforts to Monitor Reliance

       After appointing Reliance as trustee, the Directors relied on Chartwell to hold

discussions with Reliance and report back to them. Director Lillyblad testified that the

Directors “had weekly updates on the transaction status involving all the service providers

… [Reliance] reported back to Chartwell and Chartwell would report to us on how they’re

progressing in their transaction. We asked the question on numerous occasions, how is it

coming along.” (Wilemon Decl. [Doc. No. 206] Ex. 3, Lillyblad Dep. at 76-77.) Lillyblad

further testified that the Directors monitored Reliance by “answer[ing] their questions that

would come up along the way.” (Id. at 78.) Director Watson took notes at several of these

weekly meetings with Chartwell. (See Norrie Decl. [Doc. No. 218] Ex. C, Watson Dep. at

Ex. 78.)

       At his deposition, Lillyblad had the following exchange with an attorney from DOL:

       Q: […] So besides the meetings with Chartwell … was there any other
       method that was used to monitor Reliance?

       A: It was a pretty dynamic situation. A lot of things going on during that
       whole transaction.

       Chartwell was providing guidance for the transaction, Reliance was doing
       the things that it was supposed to be doing, and all the hundreds of lawyers
       surrounding the deal were doing what they were supposed to do.

       Q: How do you know that Reliance was doing what it was supposed to be
       doing?

       A: I think a couple of factors. First of all, they are a trust company that in the
       business – that is their business. That is what they are supposed to do.



                                              33
      CASE 0:17-cv-04540-SRN-ECW Doc. 270 Filed 03/02/21 Page 34 of 83




       By agreement they agreed that they would perform that duty and had the
       reputation and ability, we believed, to do that appropriately. So maybe trust
       is part of the conclusion that you draw.

(Id. at 69-70.) Lillyblad further testified that the Directors “were told that [they] weren’t

able to be involved with any of the negotiations, and [they] didn’t feel it was appropriate

for [them] to be involved in any of the negotiations.” (Id. at 78.)

       Based on Director Watson’s handwritten notes, it appears the Directors attended

five meetings from late July through September 2011 that included various seller-side

representatives—usually at least Chartwell representatives and Kuban—and Reliance’s

Martin, among others from the buyer-side. (See Norrie Decl. [Doc. No. 250] Ex. M, Watson

Dep. Ex. 78 at KURT10539, KURT10561, KURT10717, KURT10722-23, and

KURT10781-82.)

       As a general matter, these meetings can be grouped into three categories: (1) the

pitch meeting; (2) the environmental meeting; and (3) the closing meetings. (See id.) On

July 22, 2011, Kuban, the Directors, Chartwell’s Fresh, Tim Lang (a Senior Analyst at

Chartwell), SRR’s Buettner, and Reliance’s Martin attended a pitch meeting where Kurt

presented an overview of its business and Chartwell presented its initial offer for the

Transaction to Reliance. (Id. at KURT10561-609.) On August 26, 2011, GPM’s Eide,

“Nancy B.” (presumably GPM’s “Nancy Burke”), “Tim” (presumably Chartwell’s “Tim

Lang”), “Steve,” Kuban, “Jim R.,” Chartwell’s Fresh, Kuban’s attorney, and Martin held a

meeting to discuss the environmental issues relating to the Transaction. (See id. at

KURT10781-82.)




                                             34
      CASE 0:17-cv-04540-SRN-ECW Doc. 270 Filed 03/02/21 Page 35 of 83




      The final three meetings occurred toward the end of September and covered a

variety of topics relevant to moving the Transaction to closing. On September 23, 2011,

the Directors, Chartwell’s Fresh, “Deb Linder,” “Steve Potach,” “Ryan B.,” GPM’s Eide,

Kuban, Chartwell’s Lang, “Jim Rikkers,” and Martin discussed a list of items that needed

to be completed before the closing. (Id. at KURT10722-23.) On September 26, 2011, Steve

Potach, Thomas Hughes, Reliance’s Martin, GPM’s Eide, “Ryan B.,” Chartwell’s Fresh,

Chartwell’s Bloom, Chartwell’s Lang, Deb Linder, and the Directors discussed SRR’s

Solvency Opinion, among other items related to closing the Transaction. (Id. at

KURT10539.) On September 28, 2011, Kuban, GPM’s Lenczewski, the Directors, “Jim

R.,” “Ryan,” Deb Linder, Steve Potach, Thomas Hughes, and Martin discussed a few issues

relating to the Stock Purchase Agreement, Kuban’s employment, and the FPP. (Id. at

KURT10717.)

      Martin testified that he was “not aware of any” monitoring that Kurt performed with

respect to Reliance. (Wilemon Decl. [Doc. No. 210] Ex. 20, Martin Dep. at 276.)

             P. Closing the Transaction

      On October 5, 2011, the ESOP purchased all 457,623 of Kuban’s Kurt shares—

representing about 75.6% of outstanding shares—for a total purchase price of $39 million,

or approximately $85.22 per share. (Wilemon Decl. [Doc. No. 206] Ex. 2 at 49.) Kuban,

Reliance’s Martin, and Director Carlsen all signed the Stock Purchase and Sale Agreement.

(Wilemon Decl. [Doc. No. 206] Ex. 2 at 78-80.) As a result of the Transaction, the ESOP

owned 100% of the outstanding Kurt stock. (Wilemon Decl. [Doc. No. 206] Ex. 2 at 49.)




                                           35
      CASE 0:17-cv-04540-SRN-ECW Doc. 270 Filed 03/02/21 Page 36 of 83




       In connection with the closing, on October 5, 2011, SRR issued a Fairness Opinion,

concluding, inter alia, that: (1) the consideration paid by the ESOP is not greater than the

fair market value of the shares; and (2) the terms and conditions of the Transaction, taken

as a whole, are fair to the ESOP from a financial point of view. (Brockman Decl. [Doc.

No. 239] Ex. R-52.)

       Moreover, as part of the closing, Kurt paid Kuban’s attorneys’ fees associated with

closing the Transaction, although Kuban later reimbursed Kurt for this expense. (See

Wilemon Decl. [Doc. No. 206] Ex. 3, Carlsen Dep. at 176; Norrie Decl. [Doc. No. 250]

Ex. L, Lillyblad Dep. Errata Sheet.)

              Q. The Directors’ Compensation

       As a part of the Transaction closing, the Directors received an enhanced

compensation package through a “Stock Appreciation Rights Plan.” (See Wilemon Decl.

[Doc. No. 206] Ex. 2 at 358-59.) The Directors became eligible to receive SARs units

annually, based on certain performance criteria. (Id.) The Directors were aware that the

SARs were going to be included in the Transaction. (See Wilemon Decl. [Doc. No. 206]

Ex. 3, Lillyblad Dep. at 136.)

       Moreover, at some time, the Directors received raises in their base salaries:

Carlsen’s base salary rose by approximately 15.5%, and Lillyblad’s and Watson’s base

salaries each rose by approximately 7.1%. (Compare Wilemon Decl. [Doc. No. 206] Ex. 2

at 106, 118, 130, with Wilemon Decl. [Doc. No. 213] Ex. 86 at 7.) According to DOL, the

Directors received these raises as a part of the Transaction’s closing; however, Director




                                            36
         CASE 0:17-cv-04540-SRN-ECW Doc. 270 Filed 03/02/21 Page 37 of 83




Lillyblad stated that those salary increases went into effect in May 2011 and were not part

of the Transaction. (Lillyblad Decl. [Doc. No. 220] ¶ 7.)

   II.       PROCEDURAL HISTORY

         On October 4, 2017, nearly six years after the Transaction, DOL filed its initial

complaint in this action. (See Compl. [Doc. No. 1].) On August 20, 2018, DOL filed an

Amended Complaint, which is the operative complaint in this case. (See Am. Compl. [Doc.

No. 46].) The Amended Complaint alleges several violations of ERISA: (1) in Count I,

claims for breach of the fiduciary duties of loyalty and prudence against both Reliance and

the Directors, see 29 U.S.C. § 1104(a)(1)(A)-(B); and (2) in Count II, a “prohibited

transaction” claim against Reliance for agreeing to the Transaction and against the

Directors as co-fiduciaries and knowing participants in the Transaction, see 29 U.S.C.

§ 1106(a).

         The Amended Complaint seeks the following equitable relief from Defendants: (a)

that Reliance and the Directors “restore all losses caused to the ESOP as a result of their

fiduciary breaches”; (b) that Reliance and the Directors “disgorge all profits, fees, and

costs, including legal fees that they or their agents received from Kurt, the ESOP, or any

other source for all services related to the ESOP and any litigation related to their fiduciary

breaches alleged herein”; (c) that the Court remove Reliance and the Directors “from all

fiduciary or service provider positions they may now have in connection with the ESOP”;

(d) that the Court enjoin Reliance and the Directors “from acting as a fiduciary or service

provider to any ERISA-covered plan”; and (e) that the Court appoint an “independent

fiduciary to distribute all recoveries made to the ESOP” and require Reliance and the


                                              37
      CASE 0:17-cv-04540-SRN-ECW Doc. 270 Filed 03/02/21 Page 38 of 83




Directors to “pay for all fees and expenses related to such appointment.” (Am. Compl.,

Prayer for Relief; accord 29 U.S.C. § 1109 (permitting ERISA plaintiffs to seek this relief

for breaches of fiduciary duty).)

       On July 27, 2020, the parties filed cross-motions for summary judgment as well as

Daubert motions seeking to exclude the opinions of certain experts.

       DOL moves for partial summary judgment (as to liability only) as follows:

       (1) Under Count I, that the Directors violated their duties of loyalty and
       prudence under 29 U.S.C. § 1104(a)(1)(A) and (B);

       (2) Under Count I, that Reliance violated its duty of loyalty under 29 U.S.C.
       § 1104(a)(1)(A);

       (3) Under Count II, that Reliance caused the ESOP to enter into a prohibited
       transaction in violation of 29 U.S.C. § 1106(a)(1)(A) and (D);

       (4) Under Count II, that the Directors are liable as co-fiduciaries under 29
       U.S.C. § 1105(a)(2) for enabling Reliance to enter into a prohibited
       transaction; and

       (5) Under Count II, that the Directors are liable as knowing participants in
       the prohibited transaction, allowing DOL to obtain equitable relief from the
       Directors under 29 U.S.C. § 1132(a)(5).

       The Directors move for summary judgment on the duty of prudence and duty of

loyalty claims against them in Count I and on the co-fiduciary claim against them in Count

II. Reliance moves for partial summary judgment on the duty of prudence claim asserted

against it in Count I.

       The parties also filed Daubert motions. Defendants jointly move to exclude the

expert testimony of DOL’s duty-of-prudence expert, Mark Johnson. DOL moves to

exclude the expert testimony of Defendants’ duty-of-prudence expert, Corey Rosen.


                                            38
      CASE 0:17-cv-04540-SRN-ECW Doc. 270 Filed 03/02/21 Page 39 of 83




   III.   DISCUSSION

              A. Standard of Review

       Summary judgment is appropriate if “the movant shows that there is no genuine

dispute as to any material fact and the movant is entitled to judgment as a matter of law.”

Fed. R. Civ. P. 56(a). “A fact is ‘material’” if it may affect the outcome of the lawsuit. TCF

Nat’l Bank v. Mkt. Intelligence, Inc., 812 F.3d 701, 707 (8th Cir. 2016). Likewise, an issue

of material fact is “genuine” only if “the evidence is such that a reasonable jury could return

a verdict for the nonmoving party.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248

(1986). The moving party bears the burden of establishing a lack of any genuine issue of

material fact in dispute, Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986), and the Court

must view the evidence and any reasonable inferences in the light most favorable to the

nonmoving party. Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 587

(1986).

              B. Motions to Exclude Expert Testimony

                     1. The Law

       Under Federal Rule of Evidence 702, a witness who is qualified as an expert by

“knowledge, skill, experience, training, or education may testify in the form of an opinion

or otherwise” if the expert’s “scientific, technical, or other specialized knowledge will help

the trier of fact to understand the evidence or to determine a fact in issue,” the testimony

“is based on sufficient facts or data,” is “the product of reliable principles and methods”

and the expert “has reliably applied the principles and methods to the facts of the case.”




                                              39
      CASE 0:17-cv-04540-SRN-ECW Doc. 270 Filed 03/02/21 Page 40 of 83




       The Rule 702 inquiry is “a flexible one,” designed to “make certain that an expert,

whether basing testimony upon professional studies or personal experience, employs in the

courtroom the same level of intellectual rigor that characterizes the practice of an expert in

the relevant field.” Kumho Tire Co. v. Carmichael, 526 U.S. 137, 150, 152 (1999) (citation

omitted). The factors under Rule 702 do not constitute a “definitive checklist or test”; the

court’s gatekeeping inquiry must be “tied to the facts” in any particular case. Id. at 150

(quoting Daubert v. Merrell Dow Pharms., Inc., 509 U.S. 579, 591, 593 (1993)).

       “The touchstone for the admissibility of expert testimony is whether it will assist or

be helpful to the trier of fact.” McKnight v. Johnson Controls, Inc., 36 F.3d 1396, 1408

(8th Cir. 1994). When considering expert testimony, a court must ensure that the testimony

“is both reliable and relevant.” In re Wholesale Grocery Prods. Antitrust Litig., 946 F.3d

995, 1000 (8th Cir. 2019) (quoting Barrett v. Rhodia, Inc., 606 F.3d 975, 980 (8th Cir.

2010) (internal quotation marks and citations omitted)). Put another way, the trial court

must exercise a gatekeeping role in order to ensure that expert testimony meets the

requirements of Rule 702. See id. (citing Daubert, 509 U.S. at 589). The proponent of the

expert testimony must show, by a preponderance of the evidence, that the expert is

qualified to render the opinion offered, and that his or her methodology is valid. Id. (citation

omitted).

       While it is true that “under Daubert, liberal admission” of expert testimony “is

prevalent,” id. at 1001 (citing Johnson v. Mead Johnson & Co., LLC, 754 F.3d 557, 562

(8th Cir. 2014)), and “[c]ourts should resolve doubts regarding the usefulness of an expert’s

testimony in favor of admissibility,” id. (quoting Marmo v. Tyson Fresh Meats, Inc., 457


                                              40
      CASE 0:17-cv-04540-SRN-ECW Doc. 270 Filed 03/02/21 Page 41 of 83




F.3d 748, 757 (8th Cir. 2006)), it is also true that courts must not overlook their gatekeeping

role. Id. (citing Daubert, 509 U.S. at 589). Even under Daubert’s “liberal admission”

standard, “[e]xpert testimony is inadmissible if it is speculative, unsupported by sufficient

facts, or contrary to the facts of the case.” Id. (citing Concord Boat Corp. v. Brunswick

Corp., 207 F.3d 1039, 1057 (8th Cir. 2000)).

       Additionally, “expert testimony on legal matters is not admissible” because

“[m]atters of law are for the trial judge.” S. Pine Helicopters, Inc. v. Phoenix Aviation

Managers, Inc., 320 F.3d 838, 841 (8th Cir. 2003) (citing United States v. Klaphake, 64

F.3d 435, 438-39 (8th Cir. 1995)); see also Farmland Indus. v. Frazier-Parrott

Commodities, Inc., 871 F.2d 1402, 1409 (8th Cir. 1989) (noting that “[t]he special legal

knowledge of the judge [rendered] the witness’[s] testimony” on legal questions

“superfluous” (quoting Marx & Co. v. Diners’ Club, Inc., 550 F.2d 505, 510 (2d Cir.

1977))). Still, expert testimony that bears on facts that support a legal conclusion may be

admissible. As one court put it:

       In distinguishing admissible testimony from inadmissible [legal] testimony,
       the task for the Court is to ask whether the expert’s opinions bear on some
       factual inquiry or whether they bear solely on the legal conclusions that are
       urged. In other words, an expert may offer his opinion as to facts that, if
       found, would support a conclusion that the legal standard at issue was
       satisfied, but he may not testify as to whether the legal standard has been
       satisfied.

Walsh v. Principal Life Ins. Co., 266 F.R.D. 232, 238 (S.D. Iowa 2010) (citing Woodard

v. Andrus, No. 03-2098, 2009 U.S. Dist. LEXIS 6431, at *2 (W.D. La. Jan. 20, 2009))

(internal quotation marks omitted). Whether a legal standard has been met is for the



                                              41
        CASE 0:17-cv-04540-SRN-ECW Doc. 270 Filed 03/02/21 Page 42 of 83




Court—and the Court alone—to decide, not an expert. Peterson v. City of Plymouth, 60

F.3d 469, 475 (8th Cir. 1995) (excluding expert testimony on whether officer conduct was

reasonable under Fourth Amendment standards).

              2. Defendants’ Joint Daubert Motion to Exclude the Expert Opinions of
                 DOL’s Duty-of-Prudence Expert Mark Johnson

        The Defendants jointly move to exclude the expert opinions of DOL’s duty-of-

prudence expert, Dr. Mark Johnson, on the grounds that he: (1) lacks the necessary

qualifications to testify as to the duty of prudence of ESOP fiduciaries; (2) failed to

adequately review the evidentiary record; (3) offers opinions that embrace the ultimate

issue in this case and thus invade the province of the Court; (4) fails to identify the correct

standard for evaluating prudence; and (5) fails to identify the correct standard for

evaluating the Directors’ duty to monitor Reliance. The Court considers each ground in

turn.

                                a.      Whether Johnson Has the Requisite Education,
                                        Training, and Experience to Offer Expert
                                        Testimony in This Case

        Johnson has a long track record of industry experience with ERISA plans. For

approximately sixteen years, he worked for American Airlines in the areas of benefits and

pensions, including eight years as the Managing Director of Benefits Compliance &

Pensions. (See Nayani Decl. [Doc. No. 235] Ex. 1 (“Johnson Report”) at Ex. I.) As

Managing Director, he managed ERISA-covered plans and exercised “full discretionary

authority over the plans, with the exception that [he] could not amend the plans.” (Nayani

Decl. [Doc. No. 235] Ex. 2, Johnson Dep. at 31-32.) After leaving American Airlines,


                                              42
      CASE 0:17-cv-04540-SRN-ECW Doc. 270 Filed 03/02/21 Page 43 of 83




Johnson opened his own consulting firm, ERISA Benefits Consulting, Inc., and has

provided professional ERISA consulting and expert services for approximately seventeen

years. (See id.) Indeed, he has offered ERISA-related expert opinions in many prior cases.

(See Johnson Report, Ex. I.)

       Defendants contend that Johnson is unqualified to render an expert opinion in this

case because he has no—or at most, very limited—professional experience with ESOPs.

(Defs.’ Mem. in Supp. of Jt. Mot. to Exclude Testimony of Mark Johnson (“Defs.’ Daubert

Mem.”) [Doc. No. 209] at 11-15.) Specifically, Defendants note that Johnson’s only prior

professional experience relating to ESOPs specifically was supplying expert testimony in

one prior case. (Id.) The DOL responds that the same standard of prudence applies to all

ERISA fiduciaries, including ESOP fiduciaries, and so Johnson’s professional experience

makes him well-qualified to offer opinions in this case. (DOL Mem. in Opp’n to Jt. Mot.

to Exclude Testimony of Mark Johnson (“DOL Daubert Opp’n”) [Doc. No. 234] at 12-

14.) The Court agrees with DOL and finds that Johnson’s education, training, and

experience are sufficient to qualify him as an expert in this case.

                                b.     Whether Johnson Adequately Reviewed the
                                       Evidentiary Record

       Defendants seek to exclude Johnson’s expert opinions on the ground that he failed

to adequately review the evidentiary record, thus rendering his opinions unreliable. Courts

analyze reliability from a flexible, case-specific standpoint. Kumho Tire, 526 U.S. at 150.

“As a general rule, the factual basis of an expert opinion goes to the credibility of the

testimony, not the admissibility, and it is up to the opposing party to examine the factual



                                             43
      CASE 0:17-cv-04540-SRN-ECW Doc. 270 Filed 03/02/21 Page 44 of 83




basis for the opinion in cross-examination.” Bonner v. Isp Techs., 259 F.3d 924, 929 (8th

Cir. 2001) (quoting Hose v. Chicago Northwestern Transp. Co., 70 F.3d 968, 974 (8th Cir.

1996)). “Only if the expert’s opinion is so fundamentally unsupported that it can offer no

assistance to the jury must such testimony be excluded.” Id.

       Johnson identified everything that he reviewed before rendering his opinions in this

case, including: (1) the pleadings; (2) certain written discovery responses; (3) minutes of

several of Reliance’s Investment Policy Committee meetings; and (4) the deposition

transcripts of the Directors, Reliance’s Martin and Thayer, Chartwell’s Fresh and Lang,

SRR’s Buettner, Premier Bank’s Schultze, Andrew Carolus, and Robert Schweihs. (See

Johnson Report, Ex. I.) He later clarified that he had also received the deposition transcripts

of Nicolas Cotter, Adam Oakley, and GPM’s Eide. (See Johnson Decl. [Doc. No. 236] ¶ 4.)

In addition, he reviewed “Deposition Exhibits 1-160”; he recalled seeing documents

prepared by Chartwell; and he recalled seeing documents that were prepared by SRR. (See

Johnson Report, Ex. I; Nayani Decl. [Doc. No. 235] Ex. 2, Johnson Dep. at 202-04.)

       Defendants contend nonetheless that Johnson only reviewed a small portion of the

entire evidentiary record, hand-picked by DOL, that he was unable to recall certain facts at

his deposition, and that he failed to review documents produced by certain key players in

the Transaction, such as Chartwell and GPM, rendering his opinions unreliable. (Defs.’

Daubert Mem. at 16-22.) In support, Defendants point to Carlson v. C.H. Robinson

Worldwide, Inc., No. CIV.02-3780 JNE/JGL, 2005 WL 758601, at *4 (D. Minn. Mar. 30,

2005). There, the court determined that an expert’s limited review of the evidentiary record




                                              44
      CASE 0:17-cv-04540-SRN-ECW Doc. 270 Filed 03/02/21 Page 45 of 83




rendered her report unreliable because the very category of evidence she failed to review

formed the “cornerstone” of her expert opinion. Carlson, 2005 WL 758601, at *4.

       In response, DOL contends that Johnson adequately reviewed the evidentiary record

and asked for additional documents when needed. (DOL Daubert Opp’n at 16-20.) To the

extent that Defendants believe that Johnson overlooked portions of the record, DOL argues

that those concerns go to the weight, rather than the admissibility, of his opinions.

       Here, unlike in Carlson, however, it appears that Johnson has in fact reviewed

significant portions of the evidentiary record relevant to his opinions. At trial, the

Defendants will have a full opportunity to cross-examine Johnson as to any relevant

portions of the record he did not review and then argue to the Court that his failure to

review those portions of the record renders his opinions unreliable. Indeed, “[a]s a general

rule, the factual basis of an expert opinion goes to the credibility of the testimony, not the

admissibility, and it is up to the opposing party to examine the factual basis for the opinion

in cross-examination.” Bonner, 259 F.3d at 929 (quoting Hose, 70 F.3d at 974).

                                c.     Whether Johnson Impermissibly Offers Legal
                                       Opinions that Invade the Province of the Court

       An expert witness may give testimony that embraces an ultimate issue to be decided

by the trier of fact, Fed. R. Evid. 704(a), but an expert cannot render a legal opinion. In re

Acceptance Ins. Companies Securities Litigation, 423 F.3d 899, 905 (8th Cir. 2005). For

example, an expert may testify about the duty of prudence, the applicable standard of care,

and how a party’s conduct measured up to the standard of care, but an expert may not opine

on the ultimate question of whether the party violated ERISA. See Hans v. Tharaldson,



                                             45
      CASE 0:17-cv-04540-SRN-ECW Doc. 270 Filed 03/02/21 Page 46 of 83




No. 3:05-CV-115, 2011 WL 6937598, at *5 (D.N.D. Dec. 23, 2011); see also Troudt v.

Oracle Corp., 369 F. Supp. 3d 1134, 1142-43 (D. Colo. 2019) (“An opinion that defendants

breached their duties under ERISA leaves no room for the factfinder to do its job but

essentially directs judgment in plaintiffs’ favor. By contrast, testimony that defendants’

actions were not prudent by the standards of the industry and in the more prosaic usage of

that term allows room for argument and proof that the duty of prudence under ERISA may

be informed by other considerations.”).

       Defendants contend that Johnson opines as to whether certain of Defendants’

actions or inactions were prudent without tethering such opinions to industry standards

among ESOP fiduciaries in 2011, and, therefore, such opinions are improper legal

conclusions. (Defs.’ Daubert Mem. at 22-28.) DOL responds that Defendants unfairly

characterize Johnson’s opinions as purely legal conclusions. To the contrary, DOL notes

that Johnson never opines on the ultimate question of whether the Defendants breached

their duty of prudence under ERISA. (DOL Daubert Opp’n at 21-23.) Rather, he opines

that Defendants’ conduct was imprudent, regardless of prevailing industry standards in

2011, based on Johnson’s extensive experience as an ERISA plan administrator, fiduciary

and consultant for many years. As another court recognized in a similar case, “just because

most fiduciaries do something wrong does not mean that they satisfy the standard of care.”

Perez v. Bruister, 54 F. Supp. 3d 629, 640-41 (S.D. Miss. 2014), aff’d as modified, 823

F.3d 250 (5th Cir. 2016); see also Pledger v. Reliance Tr. Co., No. 1:15-CV-4444-MHC,

2019 U.S. Dist. LEXIS 45668, at *29 (N.D. Ga. Feb. 25, 2019) (“No doubt Defendants

will illustrate to the Court … how [the expert’s] best practices differ from alleged industry


                                             46
      CASE 0:17-cv-04540-SRN-ECW Doc. 270 Filed 03/02/21 Page 47 of 83




practice. These purported flaws, however, do not make [the expert] opinion

inadmissible.”). The Court finds that Johnson’s opinions, as stated, are not impermissible

legal conclusions.

                                 d.      Whether Johnson Applied the Correct Standard
                                         of Prudence to the Acts of the ERISA Fiduciaries

       ERISA requires fiduciaries to act “with the care, skill, prudence, and diligence under

the circumstances then prevailing that a prudent man acting in a like capacity and familiar

with such matters would use in the conduct of an enterprise of a like character and with

like aims.” 29 U.S.C. § 1104(a)(1)(B).

       Defendants contend that Johnson erroneously requires ERISA fiduciaries to exceed

what is required of them under this section of the statute—that is, to be “experts” in their

field. (Defs.’ Daubert Mem. at 28-29.) DOL responds that Defendants misunderstand

Johnson’s opinions in this regard. (DOL Daubert Opp’n at 23-26.) It clarifies that

Johnson’s position is that the prudence of a “prudent fiduciary” is measured by what a

“prudent man acting in a like capacity and familiar with such matters” would have done in

like circumstances. In other words, Johnson notes that the standard requires that the

fiduciary have some level of expertise—that is, that the fiduciary be “familiar with such

matters.”

       This Court does not understand Johnson to be proposing a standard of prudence that

exceeds that set forth in the statute.

                                 e.      Whether Johnson Applied the Correct Legal
                                         Standard to the Directors’ Duty to Monitor




                                              47
      CASE 0:17-cv-04540-SRN-ECW Doc. 270 Filed 03/02/21 Page 48 of 83




       ERISA requires persons responsible for appointing and removing plan fiduciaries

to “monitor the activities of their appointees” “at reasonable intervals.” Howell v.

Motorola, Inc., 633 F.3d 552, 572-73 (7th Cir. 2011) (citing 29 C.F.R. § 2509.75-8).

Admittedly, this duty is a narrow one and does not require such persons “to review all

business decisions of Plan administrators because that standard would defeat the purpose

of having [fiduciaries] appointed to run a benefits plan in the first place.” Krueger v.

Ameriprise Fin., Inc., No. 11-cv-2781 (SRN/JSM), 2012 U.S. Dist. LEXIS 166191, *51

(D. Minn. Nov. 20, 2012) (internal quotation marks and citation omitted).

       Defendants maintain that Johnson misapprehends the duty of the Directors in this

regard. (Defs.’ Daubert Mem. at 29-30.) The Court disagrees. Johnson simply opines that

the Directors, as appointing fiduciaries, assumed a duty to monitor at the time they

appointed Reliance as a trustee, but he does not require more of them in fulfilling that duty

than that required by the law.

              3. DOL’s Daubert Motion to Exclude the Expert Opinions of
                 Defendants’ Duty-of-Prudence Expert Corey Rosen

       DOL moves to exclude the opinions of Defendants’ duty-of-prudence expert, Corey

Rosen, on the grounds that he: (1) is biased and fails to identify the correct legal standard

for analyzing an ERISA fiduciary’s duty of prudence; (2) failed to consider material facts

in the record; (3) improperly offers opinions on legal matters; (4) fails to identify the correct

legal standard for the fiduciary’s duty to monitor; (5) improperly speculates as to the

Defendants’ states of mind; and (6) improperly opines on valuation matters outside the




                                               48
       CASE 0:17-cv-04540-SRN-ECW Doc. 270 Filed 03/02/21 Page 49 of 83




scope of his expertise. The Court first discusses Rosen’s qualifications and then turns to

each of the grounds that Defendants advance.

                                a.     Rosen’s Qualifications

        As a threshold matter, the Court finds that Rosen is qualified to render opinions as

to an ERISA fiduciary’s duty of prudence. DOL in fact does not contend that Rosen lacks

the necessary qualifications to opine on these issues. He is a co-founder of the National

Center for Employee Ownership (“NCEO”) and was its director for approximately thirty

years. (Silver Decl. [Doc. No. 245] Ex. I, Rosen Dep. at 15-16, 22.) One purpose of NCEO

is to “advocate for ESOPs done well.” (Nayani Decl. [Doc. No. 231] Ex. 2, Rosen Dep. at

23). Rosen has taken “hundreds, if not more” educational courses on ERISA topics and has

taught hundreds of such courses. (Silver Decl. [Doc. No. 245] Ex. I, Rosen Dep. at 13.)

        Moreover, Rosen currently serves on the ESOP committee for the SWA Group in

Sausalito, California. (Id. at 24.) In this role, he and the other members of the committee

direct the activities of the ESOP trustee. (Id.) Also, Rosen currently serves on six ESOP

company boards of directors and has served on eight ESOP company boards of directors

in total. (Id.)

                                b.     Whether Rosen’s Opinions Are Inadmissible
                                       Because of Bias and Because He Applies
                                       Incorrect Legal Standards

        DOL contends that Rosen’s opinions are biased in light of his professional advocacy

on behalf of ESOPs. (DOL Mem. in Supp. of Mot. to Exclude Rosen Testimony (“DOL

Daubert Mem.”) [Doc. No. 230] at 7.) For instance, DOL notes that Rosen heavily relies

on publications of NCEO, an organization that advocates nationally on behalf of ESOPs.

                                             49
      CASE 0:17-cv-04540-SRN-ECW Doc. 270 Filed 03/02/21 Page 50 of 83




(Id. at 8.) In response, Defendants contend that Rosen does not support all ESOPs and that

any concerns regarding Rosen’s role and work at NCEO go to the weight, not the

admissibility, of his testimony. (Defs.’ Mem. in Opp’n to Mot. to Exclude Rosen

Testimony (“Defs.’ Daubert Opp’n”) [Doc. No. 244] at 13-15.) 3

          Next, DOL argues that Rosen improperly opines that a fiduciary can act prudently

by advising an ESOP to pay more than fair market value for shares of the employer’s stock.

(DOL Daubert Mem. at 10-11; see Nayani Decl. [Doc. No. 235] Ex. 3 (“Rosen Report”)

at 22.)

          DOL further contends that Rosen cannot opine as to industry standards in 2011

because those opinions are based simply on anecdotal evidence—general impressions he

gained at the time from discussions at conferences with certain individuals in the industry.

(DOL Daubert Mem. at 11.) Defendants respond that, to the contrary, Rosen’s testimony

is based on his expert knowledge of the industry in 2011 acquired through his role leading

the NCEO for over 30 years, his board service, and his personal involvement in ESOP

transactions. (Defs.’ Daubert Opp’n at 14-15.)

          Finally, DOL challenges Rosen’s opinion that the Directors satisfied their fiduciary

obligations “simply by hiring ‘a well-respected independent trustee who, in turn, obtained




        DOL also notes that the Rosen Report contains a section entitled “How They Have
          3

Performed.” (DOL Daubert Mem. at 8-9; see Rosen Report 6-7.) According to DOL, this
section merely discusses general statistics relating to and general arguments in favor of
ESOPs and therefore provides an unreliable basis for Rosen’s opinions.

       If Rosen intends to offer these statistics and arguments at trial, the Court will
entertain an objection and rule on their relevancy at that time.

                                               50
      CASE 0:17-cv-04540-SRN-ECW Doc. 270 Filed 03/02/21 Page 51 of 83




a fairness opinion from a well-respected ESOP valuation firm.’” (DOL Daubert Mem. at

12-13.) DOL notes that the law required more of the Directors than simply the appointment

of Reliance to serve as the trustee in this case.

       The Court will not exclude Rosen’s opinions at this stage of the proceedings but

will assess any potential bias and the credibility of his opinions at trial based in part on the

adequacy of the foundation laid by the defense for those opinions. Regarding Rosen’s

opinions as to what qualifies as “fair market value” in an ESOP transaction, the Court

understands Rosen to be saying that “fair market value” is often expressed as a range of

values and a fiduciary’s guidance to pay at the upper level of the range does not breach his

fiduciary duty of prudence to the ESOP. Finally, considering Rosen’s opinions, as a whole,

he appears to understand that the Directors’ fiduciary duty to monitor Reliance extended

beyond merely hiring them.

                                 c.     Whether Rosen Failed to Consider Material
                                        Facts in the Record

       First, according to DOL, Rosen failed to consider the 2010 Willamette valuation,

the fact that the Directors relied on the accuracy of Willamette’s annual valuations in the

past, and the fact that the 2010 Willamette valuation was used to create the FPP value.

(DOL Daubert Mem. at 14-15.) However, as Defendants note, Rosen did consider the

Willamette valuations. (See Defs.’ Daubert Opp’n at 15-17.) He testified that he viewed

them as “useful” but that they were “done under a very different set of assumptions and

circumstances.” (Nayani Decl. [Doc. No. 231] Ex. 2, Rosen Dep. at 196, 198.)




                                              51
      CASE 0:17-cv-04540-SRN-ECW Doc. 270 Filed 03/02/21 Page 52 of 83




       Next, DOL contends that Rosen failed to address the relevance of Mesirow’s

preliminary valuation analysis and refused to consider Chartwell’s valuation that it used to

arrive at a FPP value of $55.29. (Defs.’ Daubert Opp’n at 15.) However, as Defendants

note, (see Defs.’ Daubert Opp’n at 17-18), Rosen did consider Mesirow’s preliminary

analysis and concluded that it was not “useful” because “it’s based on a different model of

value,” is “extremely preliminary,” does not “purport to go into any depth,” and was done

“at a different time.” (Nayani Decl. [Doc. No. 231] Ex. 2, Rosen Dep. at 218; see Rosen

Report at 16.) Likewise, Rosen did consider Chartwell’s valuation that it used to arrive at

a FPP value of $55.29, but he opined that the FPP value “has nothing to do with” the final

share price Kuban received in the Transaction. (Silver Decl. [Doc. No. 245] Ex. 1, Rosen

Dep. at 200; see Defs.’ Daubert Opp’n at 18-19.)

       Finally, DOL contends that Rosen: (1) only “looked … quickly” at the ESOP

Document and “didn’t spend a lot of time on it,” (Nayani Decl. [Doc. No. 231] Ex. 2, Rosen

Dep. at 169); (2) did not review any amendments to the ESOP Document, (id. at 184); and

(3) did not review the parties’ discovery requests and responses in this case, (id. at 104).

(DOL Daubert Mem. at 16.) Although DOL raises valid concerns, they go to the weight,

not admissibility, of Rosen’s opinions. At trial, DOL will have a full opportunity to both

cross-examine Rosen on these issues and argue to the Court that he failed to adequately

consider certain material facts in the record.




                                             52
       CASE 0:17-cv-04540-SRN-ECW Doc. 270 Filed 03/02/21 Page 53 of 83




                                d.     Whether Rosen Improperly Offers Opinions on
                                       Legal Matters

       DOL is critical of Rosen’s repeated references to case law and the views of various

courts on the obligations of ERISA fiduciaries. (DOL Daubert Mem. at 17-19.) For

instance, DOL notes that Rosen asserts that “the courts have consistently agreed with” his

characterization of the duties of the Directors and then cites to several judicial decisions

that he claims support his views. (Rosen Report at 12, 21-22.) DOL also notes that Rosen

attached an Appendix to his Report that purports to “summarize[] all the cases on board

monitoring.” (Id. at 13; see id., App’x 1.) He further opines that “most” of the cases in this

Appendix support a particular characterization of the duty to monitor. (Id. at 13.)

       In fact, DOL argues that at his deposition, Rosen purported to opine as to his view

of the duties of fiduciaries under the case law and even opined on the ultimate issue in this

case—whether the Directors complied with their fiduciary duty of prudence under ERISA.

(See Nayani Decl. [Doc. No. 231] Ex. 2, Rosen Dep. at 49, 119-21, 224; DOL Reply in

Supp. of Mot. to Exclude Rosen Testimony (“DOL Daubert Reply”) [Doc. No. 260] at 9-

10.)

       In response, Defendants contend that Rosen’s reference to case law is designed only

to provide context for understanding industry practice. They argue that “these court

opinions are not cited because Rosen is expressing legal opinions, but rather because he

testified that industry practice and standards have changed over the years, in part informed

by what the courts have held is required.” (Defs.’ Daubert Opp’n at 21-23.)




                                             53
      CASE 0:17-cv-04540-SRN-ECW Doc. 270 Filed 03/02/21 Page 54 of 83




       Rosen will not be permitted to testify at trial as to relevant case law or other legal

matters. If the proper foundation is laid at trial, however, he will be able to testify as to his

understanding of the prevailing industry standards at the time and whether the Directors

complied with those standards. See, e.g., Hans v. Tharaldson, No. 3:05-CV-115, 2011 WL

6937598, at *5 (D.N.D. Dec. 23, 2011).

                                 e.      Whether Rosen’s Testimony as to Defendants’
                                         States of Mind Is Admissible

       DOL contends that certain of Rosen’s opinions contain improper speculation as to

the Defendants’ states of mind and are therefore inadmissible. “Expert testimony on the

intent, motives, or states of mind of corporations ... ha[s] no basis in any relevant body of

knowledge or expertise” and accordingly experts “may not proffer an opinion relating to

what individuals [within a company or agency] thought with respect to certain documents

or about their motivations.” In re ResCap Liquidating Tr. Litig., 432 F. Supp. 3d 902, 944

(D. Minn. 2020) (quoting Kruszka v. Novartis Pharm. Corp., 28 F. Supp. 3d 920, 931 (D.

Minn. 2014)). Thus, although an expert may testify to what a party did, expert testimony

that speculates as to a party’s “purpose or motivation,” what the party “knew or thought,”

and what a party “would have done” is inadmissible. Id. at 944-45.

       According to DOL, Rosen improperly speculates as to the Directors’ states of mind

when he opines that the Directors selected Reliance “because of its experience with

ESOPs” and that the board “believed” it was better served by monitoring Reliance through

Chartwell. (DOL Daubert Mem. at 22 (quoting Rosen Report at 9, 19).) Further, DOL

contends that Rosen speculates as to Reliance’s state of mind when he opines that Reliance



                                               54
      CASE 0:17-cv-04540-SRN-ECW Doc. 270 Filed 03/02/21 Page 55 of 83




“did not want to share the numbers because it believed it could weaken its bargaining

position” and that “[i]n the view of Reliance … to provide this to the board would

compromise their independence, and thus potentially compromise the result.” (DOL

Daubert Mem. at 22-23 (quoting Rosen Report at 9, 12).) In response, Defendants contend

that Rosen’s statements are not speculative because he relies on actual statements made by

the Directors in their depositions and during his interviews with them. (Defs.’ Daubert

Opp’n at 25.)

       The Court notes that, in the absence of an appropriate foundation for such testimony

at trial, any question that asks the witness to speculate as to the Defendants’ states of mind

will not be permitted. See In re ResCap Liquidating Tr. Litig., 432 F. Supp. 3d at 944-45.

Nor will Rosen be permitted to testify as to the statements of others, to the extent that is

hearsay testimony. Nonetheless, the Court will await to rule on any particular question

asked of Rosen in this regard until trial.

                                 f.     Whether Rosen’s Testimony as to Valuation
                                        Issues Is Admissible

       Finally, DOL contends that certain of Rosen’s opinions are inadmissible because

they address valuation issues on which he is unqualified to opine. The Court must “perform

its gatekeeping role by ensuring the actual testimony does not exceed the scope of the

expert’s expertise, which if not done can render expert testimony unreliable.” Wheeling

Pittsburgh Steel Corp. v. Beelman River Terminals, Inc., 254 F.3d 706, 715 (8th Cir. 2001).

Specifically, DOL takes issue with Rosen’s comments, for instance, as to the relevance of

the Willamette valuations, Mesirow’s proposal, and the final FPP value to the value of



                                             55
      CASE 0:17-cv-04540-SRN-ECW Doc. 270 Filed 03/02/21 Page 56 of 83




Kurt’s shares. (DOL Daubert Mem. at 23-25.) Rosen will need to take care at trial to limit

his opinions to his areas of expertise and not wade into valuation issues. The Court will

defer ruling on any particular inquiry until trial.

              C. Breach of Fiduciary Duty Claims

                      1. The Law

       ERISA is a comprehensive statute “designed to promote the interests of employees

and their beneficiaries in employee benefit plans.” Shaw v. Delta Air Lines, 463 U.S. 85,

90 (1983). ERISA imposes on fiduciaries the “twin duties of loyalty and prudence,”

requiring them to act “‘solely in the interest of [plan] participants and beneficiaries’ and to

carry out their duties ‘with the care, skill, prudence, and diligence under the circumstances

then prevailing that a prudent man acting in a like capacity and familiar with such matters

would use in the conduct of an enterprise of a like character and with like aims.’” Braden

v. Wal-Mart Stores, Inc., 588 F.3d 585, 595 (8th Cir. 2009) (quoting 29 U.S.C.

§ 1104(a)(1)). These duties require fiduciaries to act with “diligence” and with an “eye

single” to the interests of the plan’s participants when making decisions about the plan,

even if the fiduciary is employed by the plan’s sponsor in some other capacity. Pegram v.

Herdich, 530 U.S. 211, 224-26, 235 (2000). Indeed, ERISA’s fiduciary duties are “the

highest known to the law.” Id. at 598 (quoting Donovan v. Bierwirth, 680 F.2d 263, 272

n.8 (2d Cir. 1982)). Good faith does not provide a defense to a claim of a breach of these

fiduciary duties because “a pure heart and empty head are not enough.” Donovan v.

Cunningham, 716 F.2d 1455, 1467 (5th Cir. 1983).




                                              56
      CASE 0:17-cv-04540-SRN-ECW Doc. 270 Filed 03/02/21 Page 57 of 83




       ERISA’s “prudent person standard is an objective standard … that focuses on the

fiduciary’s conduct preceding the challenged decision.” Roth v. Sawyer-Cleater Lumber

Co., 16 F.3d 915, 917 (8th Cir. 1994) (citation omitted). In evaluating whether a fiduciary

has acted prudently, the court focuses on the process by which it makes its decisions rather

than the results of those decisions. Id. at 917-18. Moreover, determining whether a

fiduciary breached its fiduciary duties often requires a “fact-intensive inquiry” that is not

susceptible to summary judgment. Id. at 919; accord Bussian v. RJR Nabisco, Inc., 223

F.3d 286, 307 (5th Cir. 2000) (noting the “fact-specific nature” of the prudence inquiry

under ERISA); Harley v. Minn. Mining & Mfg. Co., 42 F. Supp. 2d 898, 907 (D. Minn.

1999) (“Typically, whether a fiduciary acted prudently—or in other words, as a reasonably

prudent fiduciary—is a question of fact.”).

       A person is a “plan fiduciary,” and therefore subject to these exacting duties, not

only if they are named as such in a plan document, or if they are appointed as such by a

prior plan fiduciary, but also “to the extent [they] exercise[] any discretionary authority or

discretionary control respecting management of such plan or exercise[] any authority or

control respecting management or disposition of its assets.” 29 U.S.C. § 1002(21)(A)(i).

Thus, determining whether a person is a “fiduciary” to a plan at any given time requires a

functional inquiry—the question is not whether the person was called a “fiduciary” or

“trustee” on paper, but, rather, whether the person “exercised effective control over the

[plan’s] assets” with respect to the transaction at issue. See Mertens v. Hewitt Assocs., 508

U.S. 248, 262 (1993) (“ERISA … defines ‘fiduciary’ not in terms of formal trusteeship,

but in functional terms of control and authority over the plan … thus expanding the


                                              57
       CASE 0:17-cv-04540-SRN-ECW Doc. 270 Filed 03/02/21 Page 58 of 83




universe of persons subject to fiduciary duties [beyond traditional trust law]”); Martin v.

Feilen, 965 F.2d 660, 669 (8th Cir. 1992) (finding that, although a company’s accountants

were not named fiduciaries of the company’s ESOP, they were nonetheless fiduciaries

under ERISA because “they recommended transactions, structured deals, and provided

investment advice to such an extent that they exercised effective control over the ESOP’s

assets”).

       An ESOP is “a type of pension plan that invests primarily in the stock of the

company that employs the plan participants.” Fifth Third Bancorp v. Dudenhoeffer, 573

U.S. 409, 412 (2014). ESOP fiduciaries are subject to the same fiduciary duties that apply

to ERISA fiduciaries in general, except that they do not have a duty to diversify the fund’s

assets. Id.

              2. The Status of the Directors and Reliance as ERISA Fiduciaries

       Under ERISA, a party is a fiduciary with respect to a plan to the extent he has “any

discretionary authority or discretionary responsibility in the administration of such plan,”

29 U.S.C. § 1002(21)(A)(iii), and to the extent he “exercises any discretionary authority or

discretionary control respecting management of such plan or exercises any authority or

control respecting management or disposition of its assets,” 29 U.S.C. § 1002(21)(A)(i).

See Hewitt Assocs., 508 U.S. at 262.

       The Court finds that the Directors were ERISA fiduciaries at all relevant times. As

trustees of the ESOP, the Directors had discretionary authority over the management of

and the disposition of the assets of the ESOP. See 29 U.S.C. § 1002(21)(A)(iii). On July

22, 2011—the same day that the Directors resigned as trustees—the Directors appointed


                                            58
      CASE 0:17-cv-04540-SRN-ECW Doc. 270 Filed 03/02/21 Page 59 of 83




Reliance to serve in that capacity. As appointing fiduciaries, however, the Directors

continued to have an ongoing fiduciary duty under the law to monitor the activities of

Reliance. 29 U.S.C. § 1002(21)(A)(i); see Howell v. Motorola, Inc., 633 F.3d 552, 572-73

(7th Cir. 2011) (explaining that “those who appoint plan administrations have an ongoing

fiduciary duty under ERISA to monitor the activities of their appointees”). Notably, the

Directors do not contend that their fiduciary duties ceased when they appointed Reliance

as trustee. (See generally Directors’ Mem. in Opp’n to DOL Mot. for Partial Summ. J.

(“Directors’ Summ. J. Opp’n”) [Doc. No. 247] (acknowledging that Directors had “duty to

monitor” Reliance).)

       Likewise, Reliance became an ERISA fiduciary upon its appointment as trustee of

the ESOP and remained as such through the date that the Transaction closed. (See

Reliance’s Answer ¶¶ 6-7 (admitting that Reliance was an ERISA fiduciary under 29

U.S.C. § 1002(21)(A) throughout the relevant time period).)

                       3. DOL’s Motion for Partial Summary Judgment on its Breach
                          of the Fiduciary Duty of Loyalty Claim Against Reliance

       ERISA requires fiduciaries to act “for the exclusive purpose of providing benefits

to participants and their beneficiaries and defraying reasonable expenses of administering

the plan.” 29 U.S.C. § 1104(a)(1)(A). “Perhaps the most fundamental duty of a [fiduciary]

is that he must display … complete loyalty to the interests of the beneficiary and must

exclude all selfish interest and all consideration of the interests of third persons.” Pegram,

530 U.S. at 224 (internal quotation marks and citations omitted). However, “an act which

has the effect of furthering the interests of a third party is fundamentally different from an



                                             59
      CASE 0:17-cv-04540-SRN-ECW Doc. 270 Filed 03/02/21 Page 60 of 83




act taken with that as a goal,” and the former “may well not be a violation of the duty of

loyalty,” but “the latter may well be.” Larson v. Allina Health Sys., 350 F. Supp. 3d 780,

804 (D. Minn. 2018) (quoting Sacerdote v. New York Univ., 16-cv-6284, 2017 U.S. Dist.

LEXIS 137115, at *5 (S.D.N.Y. Aug. 25, 2017)).

       DOL argues that Reliance failed to act with an “eye single” to the ESOP and instead

looked out for the interests of Kuban, Kurt, and itself. (DOL Mem. in Supp. of Mot. for

Partial Summ. J. (“DOL Summ. J. Mem.”) [Doc. No. 205] at 76-78.) First, DOL contends

that Reliance breached its duty of loyalty when Martin wrote to Chartwell the following:

“I want you to know any counter changes we ask for are to help protect [Kuban,] [Kurt,]

and Reliance from the DOL.” Id. Second, DOL argues that Reliance’s communications

with Chartwell showed that it was concerned about closing the Transaction, not obtaining

the best result for the ESOP. Id. Specifically, when Reliance determined the $36 million

price was problematic because it included Kuban’s $486,000 salary, Reliance told

Chartwell it was “trying to consider different approaches that looked better and

accomplished the goal” of closing the deal. Id.

       In response, Reliance contends that the DOL takes Martin’s statement to Chartwell

out of context and, consequently, disputed issues of material fact preclude summary

judgment. (Reliance Mem. in Opp’n to DOL Mot. for Partial Summ. J. (“Reliance Summ.

J. Opp’n”) [Doc. No. 238] at 44-46.) According to Reliance, the contemporaneous

documents show Reliance’s concern that the payment of approximately $500,000 to Kuban

would be a “red flag” for DOL and an “easy target” for the DOL to argue that Kuban’s

compensation violated ERISA’s exclusive benefit rule. (Id. at 45.) The documents further


                                            60
      CASE 0:17-cv-04540-SRN-ECW Doc. 270 Filed 03/02/21 Page 61 of 83




reflect, according to Reliance, its concern that a DOL action would target Reliance as

trustee, Kurt, and Kuban, and that the DOL might even seek restitution of any excess

compensation. (Id.) In this context, Reliance claims, it was reasonable for Martin to try to

persuade Chartwell that Reliance’s counteroffer on behalf of the ESOP might be in

Kuban’s best interests as well. (Id.)

       The Court finds that disputed issues of material fact preclude summary judgment.

Determining whether Reliance breached its duty of loyalty requires the factfinder to weigh

the communications that DOL identified within the context in which the parties sent them

and also alongside the other actions Reliance took in the course of the Transaction. See

Pizzella v. Vinoskey, 409 F. Supp. 3d 473, 522-24 (W.D. Va. 2019) (finding, after a bench

trial, that an ESOP fiduciary breached its duty of loyalty based on all of the evidence,

including the fiduciary’s statement that it sought a deal “fair to both” the seller and the

ESOP). Such a fact-intensive inquiry is inappropriate for resolution at summary judgment.

       DOL relies on Chao v. Hall Holding Co., 285 F.3d 415, 434 (6th Cir. 2002), to

support its position that summary judgment is appropriate. There, the Sixth Circuit granted

summary judgment on a duty of loyalty claim against an ESOP fiduciary. Id. at 433.

Apparently, when considering what interest rate the ESOP should pay on a loan from

another trust, the fiduciary testified that she was “more concerned” about obtaining an

interest rate that was favorable to the other trust. Id. 433-34. Here, in contrast, Martin’s

statements, when taken in context, may or may not establish that Reliance breached its duty

of loyalty to the ESOP.




                                            61
      CASE 0:17-cv-04540-SRN-ECW Doc. 270 Filed 03/02/21 Page 62 of 83




       Accordingly, the Court denies DOL’s motion for partial summary judgment on its

duty of loyalty claim against Reliance.

              4. Reliance’s Motion for Summary Judgment on DOL’s Breach of the
                 Duty of Prudence Claim

       ERISA requires fiduciaries to fulfill “their duties ‘with the care, skill, prudence, and

diligence under the circumstances then prevailing that a prudent man acting in a like

capacity and familiar with such matters would use in the conduct of an enterprise of a like

character and with like aims.’” Braden, 588 F.3d at 595 (quoting 29 U.S.C. § 1104(a)(1)).

       As discussed previously, Reliance brings a Daubert challenge to the opinions of

DOL’s duty-of-prudence expert, Dr. Mark Johnson. Without admissible expert testimony,

Reliance contends, DOL cannot proceed with its claim of breach of the duty of prudence,

and hence summary judgment should be entered in Reliance’s favor. (Reliance Mem. in

Supp. of Mot. for Partial Summ. J. (“Reliance Summ. J. Mem.”) [Doc. No. 225] at 2-4.)

       DOL responds that Reliance’s motion should be denied because: (1) Johnson’s

testimony should not be excluded under Daubert; (2) even if it were excluded, expert

testimony is not required to support a finding of breach of the duty of prudence; and (3)

genuine disputes of material fact preclude the entry of summary judgment. (See DOL Mem.

in Opp’n to Reliance Mot. for Partial Summ. J. (“DOL Summ. J. Opp’n as to Reliance”)

[Doc. No. 237] at 3, 6-8.)

       In light of this Court’s ruling denying Reliance’s motion to exclude the expert

testimony of Johnson, the DOL will be permitted to offer his expert opinions at trial.

Accordingly, in the face of conflicting expert testimony on the duty of prudence in this



                                              62
      CASE 0:17-cv-04540-SRN-ECW Doc. 270 Filed 03/02/21 Page 63 of 83




case, disputed issues of material fact preclude the entry of summary judgment, and

Reliance’s motion is denied.

                5. DOL’s Claim for Breach of the Fiduciary Duties of Loyalty and
                   Prudence Against the Directors

          DOL and the Directors both seek summary judgment on the breach of the fiduciary

duties of loyalty and prudence claims in Count I. DOL argues that the Directors breached

their fiduciary duties: (1) in the course of “orchestrating” the price, structure, and financing

of the Transaction; and (2) by failing to monitor Reliance after it was appointed trustee and

until the Transaction closed. The Directors argue that the undisputed record establishes that

they satisfied their duties and thus that they are entitled to summary judgment as a matter

of law.

                                 a.     Whether the Directors Breached Their Fiduciary
                                        Duties in the Course of “Orchestrating” an
                                        Improper Transaction

          DOL’s broadest theory of fiduciary liability against the Directors is that they

“orchestrated” the Transaction by arranging its price, structure, and financing in advance

and then had Reliance assume the role of ESOP trustee merely to “rubberstamp” the deal.

Courts have recognized that company directors can breach their fiduciary duties under

ERISA by “orchestrating” an improper ESOP transaction. See Acosta v. Saakvitne, 355 F.

Supp. 3d 908, 920-23 (D. Haw. 2019) (declining to dismiss directors from ERISA suit for

their role in orchestrating improper ESOP transaction); Keach v. United States Tr. Co.,

N.A., 234 F. Supp. 2d 872, 882-83 (C.D. Ill. 2002) (same). Indeed, “ERISA directs courts

to look beyond [fiduciaries’] formal authority with respect to the plan, limited to selection


                                              63
      CASE 0:17-cv-04540-SRN-ECW Doc. 270 Filed 03/02/21 Page 64 of 83




and retention of administrators, and to consider what real authority they had over plan

investments by virtue of their having appointed [the specific plan administrators].” Leigh

v. Engle, 727 F.2d 113, 134 n.33 (7th Cir. 1984).

       According to DOL, specific events that occurred before the Directors appointed

Reliance demonstrate that they “orchestrated” the Transaction for $39 million dollars, a

price that exceeded the fair market value of the shares, in violation of their fiduciary duties

to the ESOP. (DOL Mem. in Opp’n to Directors’ Mot. for Summ. J. (“DOL Summ. J.

Opp’n as to Directors”) [Doc. No. 242] at 31-34.)

       In response, the Directors point to the testimony of GPM’s Eide that there was no

predetermined price before July 22 and that the Transaction was not guaranteed to close.

(Directors’ Reply in Supp. of Mot. for Summ. J. (“Directors’ Summ. J. Reply”) [Doc. No.

262] at 9.) The Directors further contend that DOL’s theory does not explain why Chartwell

valued Kuban’s stock at prices below $39 million in June and July 2011, why Kuban’s

opening offer was $45 million, and why Reliance’s counteroffer was $36 million. (Id.)

       It is clear to the Court that DOL’s “orchestration” theory rests on disputed facts.

Indeed, for example, Johnson opines that Kurt and the Directors did not consider using any

firms in the Transaction other than Reliance and SRR, evidencing imprudence. (Johnson

Report at 7.) According to Johnson, Kuban hired Chartwell, and Chartwell represented

Kuban’s interests until the Transaction closed. (Id.) Johnson contends that, at Chartwell’s

direction, the Directors retained Reliance as ESOP trustee, without considering any other

transactional trustees and insured the retention of SRR and GPM as well. (Id.)




                                              64
      CASE 0:17-cv-04540-SRN-ECW Doc. 270 Filed 03/02/21 Page 65 of 83




       Further, in several emails sent before the Directors appointed Reliance, Lillyblad

stated that the board had “approved” the structure of the Transaction and that Kurt’s “net

worth will be negative at closing” because of a loan between Kurt and the ESOP for $39

million, which, of course, is the price at which the Transaction ultimately closed. Also,

Martin testified that Kuban “was adamant about not doing anything below 39 and there

would be no deal if we couldn’t agree to that. … So [Reliance] felt like [it] need[ed] to try

to negotiate a transaction that was acceptable and would be a positive end benefit for the

participants.” He further testified that Reliance never offered the low end of SRR’s fair

market value range ($34.2 million) because Kuban “would not go below 39.”

       On the other hand, GPM’s Eide, who performed due diligence for Reliance, testified

that there was no predetermined price for the Transaction, and the Directors contend that

the parties engaged in substantive negotiations before they ultimately settled on the final

terms. The Court cannot resolve such factual disputes at this stage. See Roth, 16 F.3d at

919 (noting the “fact-intensive inquiry” courts engage in to determine whether a fiduciary

breached its duties under ERISA).

       Consequently, DOL’s theory that the Directors “orchestrated” the Transaction in

violation of their fiduciary duties can only be evaluated on a full evidentiary record,

precluding summary judgment on this theory of breach.

                                b.     Whether the Directors Breached Their Fiduciary
                                       Duties by Failing to Monitor Reliance

       Next, DOL contends that the Directors breached their fiduciary duties by failing to

monitor Reliance as ESOP trustee. “ERISA opinions and the position of the Department



                                             65
      CASE 0:17-cv-04540-SRN-ECW Doc. 270 Filed 03/02/21 Page 66 of 83




of Labor make clear that the power to appoint and remove plan fiduciaries implies the duty

to monitor appointees to ensure that their performance is in compliance with the terms of

the plan and statutory standards.” Krueger v. Ameriprise Fin., Inc., No. 11-cv-02781

(SRN/JSM), 2012 U.S. Dist. LEXIS 166191, at *50 (D. Minn. Nov. 20, 2012). This narrow

duty “does not include a duty to review all business decisions of Plan administrators

because that standard would defeat the purpose of having [fiduciaries] appointed to run a

benefits plan in the first place.” Id. Nevertheless, to prevent appointing fiduciaries from

“passing the buck to another person and then turning a blind eye,” the duty to monitor

requires the appointing fiduciaries to review the performance of those they appoint “at

reasonable intervals” to ensure their performance complies with plan terms and statutory

standards Howell v. Motorola, Inc., 633 F.3d 552, 573 (7th Cir. 2011).

       The Directors contend that the undisputed evidence shows that they satisfied their

duty to monitor. They note that they had weekly meetings with Chartwell and that usually

Chartwell met with Reliance the day before such meetings. (Directors’ Mem. in Supp. of

Mot. for Summ. J. (“Directors’ Summ. J. Mem.”) [Doc. No. 217] at 10-11.) During these

meetings, according to the Directors, Chartwell updated the Directors on developments

that arose in moving the Transaction forward and on what Reliance was doing. (Id. at 11.)

Further, the Directors contend that, after they appointed Reliance, they held five meetings

directly with Martin. (Directors’ Summ. J. Opp’n at 10.)

       Moreover, the Directors contend that at least one of them: (1) suggested that the

warrants to be paid to Kuban be split into two separate tranches; (2) provided updated

financial forecasts; (3) stress-tested the numbers to ensure Kurt could service the increased


                                             66
      CASE 0:17-cv-04540-SRN-ECW Doc. 270 Filed 03/02/21 Page 67 of 83




leverage in the event of a downturn; (4) requested, but were not allowed to see, SRR’s

valuation; and (5) questioned Chartwell regarding the Transaction price. (Directors’

Summ. J. Mem. at 14-15.) They also argue that the final Transaction price was consistent

with Mesirow’s preliminary analysis, Kurt’s improvements as a company coming out of

the Great Recession, and McGladrey’s analysis. (Id. at 15-17.)

       DOL asserts that the Directors failed to satisfy their fiduciary duty to monitor

Reliance’s performance. (DOL Summ. J. Mem. at 84.) The simple fact of the Directors’

weekly meetings with Chartwell, DOL contends, was insufficient to satisfy their duty

because Reliance was not in attendance at those meetings. (DOL Reply in Supp. of Mot.

for Partial Summ. J. (“DOL Summ. J. Reply”) [Doc. No. 258] at 4-5.) Moreover, the five

meetings that the Directors and Martin attended together involved additional parties and,

according to the DOL, had nothing to do with monitoring Reliance’s performance. Rather,

those meetings consisted of an initial pitch presentation, a meeting limited to the discussion

of certain environmental issues, and several meetings limited to certain issues relevant to

closing the Transaction. (Id. at 5.)

       These issues can only be resolved on a full evidentiary record. It is of note that the

cases on which the Directors primarily rely were not resolved at summary judgment but

rather after a bench trial. See Tatum v. RJR Pension Inv. Comm., 761 F.3d 346 (4th Cir.

2014); Fish v. GreatBanc Tr. Co., 2016 WL 5923448 (N.D. Ill. Sept. 1, 2016). And Johnson

and Rosen offer conflicting expert opinions as to whether the Directors met their fiduciary

obligations in this case.




                                             67
      CASE 0:17-cv-04540-SRN-ECW Doc. 270 Filed 03/02/21 Page 68 of 83




       Further, DOL argues that the Directors breached their fiduciary duties by providing

inflated projections to Reliance, Chartwell, and SRR. (DOL Summ. J. Mem. at 79-80).

Courts have recognized that a fiduciary’s failure to provide complete and accurate

information to a valuation firm may constitute a breach of one’s fiduciary duties. See Chao

v. Hall Holding Co., 285 F.3d 415, 431 (6th Cir. 2002); see also Saakvitne, 355 F. Supp.

3d at 923 (holding that DOL stated a claim for breach of the duty to monitor where DOL

alleged that the fiduciaries “failed to monitor [their appointee] by knowingly providing him

with flawed information about the Company, permitting him to overstate the value of the

Company’s shares, and permitting him to direct the ESOP to purchase the shares for more

than they were worth”).

       According to DOL, the Directors provided inflated projections to Chartwell, SRR,

and Reliance both while they were ESOP trustees and after Reliance replaced them as

ESOP trustee, leading Chartwell and SRR to arrive at inflated valuations of Kurt, in

violation of the Directors’ fiduciary duties to the ESOP. (DOL Summ. J. Mem. at 79.) In

response, the Directors admit that their revised projections caused the value of Kurt to

increase, but they contend there was good reason for this. (Directors’ Summ. J. Opp’n at

8.) Specifically, they note that sales, gross margin percentage, and operating expense

percentage all fell, having the combined effect of increasing Kurt’s adjusted EBITDA. (Id.)

       DOL’s theory that the Directors provided inflated projections to Reliance,

Chartwell, and SRR in violation of their fiduciary duties can only be evaluated on a full

evidentiary record. Critical and material issues of fact remain in dispute precluding

summary judgment on this theory of breach.


                                            68
      CASE 0:17-cv-04540-SRN-ECW Doc. 270 Filed 03/02/21 Page 69 of 83




       Accordingly, both the DOL’s motion for summary judgment and the Directors’

motion for summary judgment as to the breach of the fiduciary duties of loyalty and

prudence, as set forth in Count I, are denied.

              D. Prohibited Transaction Claim

       DOL moves for summary judgment on its prohibited transaction claim against

Reliance and on its co-fiduciary and knowing participant claims against the Directors in

Count II. The Directors move for summary judgment as to the DOL’s co-fiduciary claim

against them. The Court considers these motions in turn.

                     1. The Law

       Section 406(a)(1) of ERISA, 29 U.S.C. § 1106(a), “supplements the fiduciary’s

general duty of loyalty to the plan’s beneficiaries … by categorically barring certain

transactions deemed ‘likely to injure the pension plan.’” Harris Trust & Sav. Bank v.

Salomon Smith Barney Inc., 530 U.S. 238, 241-42 (2000) (quoting Comm’r v. Keystone

Consol. Indus., Inc., 508 U.S. 152, 160 (1993)). As relevant here, § 1106(a)(1)(A) forbids

fiduciaries from causing a plan to engage in a direct or indirect sale or exchange of property

between the plan and a “party in interest,” and § 1106(a)(1)(D) forbids fiduciaries from

allowing plan assets to be transferred to, or used by or for the benefit of, a “party in

interest.” Under ERISA, a “party in interest” includes “any fiduciary (including, but not

limited to, any administrator, officer, trustee, or custodian), counsel, or employee of such

employee benefit plan,” an owner of 50 percent or more of the combined voting power of

all classes of stock entitled to vote or the total value of shares of all classes of stock, and




                                              69
      CASE 0:17-cv-04540-SRN-ECW Doc. 270 Filed 03/02/21 Page 70 of 83




“an employee, officer, director …, or a 10 percent or more shareholder” of an employer

whose employees are covered by the plan. 29 U.S.C. § 1002(14)(A), (E)(i), (H).

       ERISA, however, exempts several types of transactions from its prohibited

transaction rules. See 29 U.S.C. § 1108. For example, and relevant here, under 29 U.S.C.

§ 1108(e)(1), an ESOP may purchase employer stock for “adequate consideration,” defined

as, “in the case of an asset other than a security for which there is a generally recognized

market, the fair market value of the asset as determined in good faith by the trustee,” 29

U.S.C. § 1002(18)(B). This exemption is a “defense[] which must be proven by the

defendant.” Braden v. Wal-Mart Stores, Inc., 588 F.3d 585, 601 (8th Cir. 2009).

       Indeed, a fiduciary who engages in a transaction under § 1108(e) bears the “heavy”

burden of “proving that he fulfilled his duties of care and loyalty and that the ESOP

received adequate consideration.” Howard v. Shay, 100 F.3d 1484, 1488 (9th Cir. 1996)

(citing Donovan v. Cunningham, 716 F.2d 1455, 1467 (5th Cir. 1983); Marshall v. Snyder,

572 F.2d 894, 900 (2d Cir. 1978)). Courts have understood that “the focus of the adequate-

consideration inquiry rests on the conduct of a fiduciary, as judged by ERISA’s ‘prudent

man’ standard of care.” Brundle v. Wilmington Tr., N.A., 919 F.3d 763, 770 (4th Cir. 2019)

(citations omitted) (emphasis in original).

       Nonetheless, “[e]ven if a trustee fails to make a good faith effort to determine the

fair market value of the stock, ‘he is insulated from liability if a hypothetical prudent

fiduciary would have made the same decision anyway.’” Herman v. Mercantile Bank, N.A.,

143 F.3d 419, 421 (8th Cir. 1998) (quoting Roth v. Sawyer-Cleator Lumber Co., 16 F.3d

915, 919 (8th Cir. 1994)). Accordingly, if a prudent trustee would have purchased the stock


                                              70
      CASE 0:17-cv-04540-SRN-ECW Doc. 270 Filed 03/02/21 Page 71 of 83




at the price for which it was purchased, then a fiduciary did not violate ERISA, “regardless

of whether he made a good faith effort to determine the fair market value of the stock.” Id.

       Under § 1108(e), expert advice, like an advisor’s independent valuation, can “serve

as evidence of prudence in the discharge of an ESOP trustee’s duties,” but it “is not a magic

wand that fiduciaries may simply wave over a transaction to ensure that their

responsibilities are fulfilled.” Brundle, 919 F.3d at 773 (internal quotation marks and

citations omitted). Instead, a plan trustee “must at least show that it (1) ‘investigate[d] the

expert’s qualifications,’ (2) ‘provide[d] the expert with complete and accurate

information,’ and (3) ‘[made] certain that reliance on the expert’s advice was reasonably

justified under the circumstances.’” Id. (quoting Shay, 100 F.3d at 1489).

                     2. Prohibited Transaction Claim Against Reliance

       DOL contends that the undisputed facts show that Reliance caused the ESOP to

engage in a prohibited transaction because: (1) the ESOP’s purchase of Kuban’s stock was

a “sale or exchange … of … property between a plan and party in interest,” 29 U.S.C.

§ 1106(a)(1)(A), and a “transfer … of assets of the plan” to or for the benefit of a party in

interest, 29 U.S.C. § 1106(a)(1)(D); and (2) Kuban was a “party in interest” under 29

U.S.C. § 1002(14)(E) and (H) because he was a 75.6% shareholder and director of Kurt.

The Court agrees. Indeed, Reliance does not dispute that the Transaction was a “prohibited

transaction” under ERISA; rather, it argues that the “adequate consideration” exemption

applies, rendering ERISA’s default prohibited transaction rules inapplicable and shielding

it from liability. (See Reliance Summ. J. Opp’n at 26.)




                                              71
      CASE 0:17-cv-04540-SRN-ECW Doc. 270 Filed 03/02/21 Page 72 of 83




       DOL contends that Reliance fails to meet its burden of proving that the ESOP paid

“adequate consideration” for Kuban’s stock for several reasons. Specifically, DOL argues

that Reliance: (1) failed to act independently on behalf of the ESOP by agreeing to Kuban’s

and the Directors’ predetermined terms; (2) ignored the Willamette valuations; (3) could

not have reasonably relied on SRR’s draft valuation nor its Solvency Opinion; and (4)

failed to engage in substantive negotiations. The Court considers these grounds in turn.

                               a.     Whether Reliance Failed to Act Independently
                                      on Behalf of the ESOP

       DOL argues that Reliance failed to act independently when it: (1) violated its

internal policies by blindly agreeing to the mandate of Kuban and the Directors that

Reliance engage SRR and GPM; (2) accepted the financing that the Directors had pre-

arranged at a price of $39.1 million; and (3) failed to analyze the ESOP’s transactional

history and Willamette’s annual stock valuations, which showed that the market value of

Kurt’s invested capital ranged from $39 million to $41.5 million from October 2007

through October 2010 and that its stock price ranged from $23.08 to $33.44 per share

during that same time while SRR’s draft valuation reflected that Kurt’s enterprise value

ranged from $65.6 million to $79 million with a value of $85.22 per share. (DOL Summ.

J. Mem. at 56-61.) According to the DOL, simply comparing the SRR draft valuation with

the Willamette valuations should have made a prudent fiduciary question SRR’s draft

valuation.

       In response, Reliance contends that: (1) SRR is a qualified firm; (2) the Willamette

valuations were not relevant because they were outdated and based on different



                                            72
       CASE 0:17-cv-04540-SRN-ECW Doc. 270 Filed 03/02/21 Page 73 of 83




assumptions; and (3) failing to review the Willamette valuations did not violate any internal

policy of Reliance in place at that time. (Reliance Summ. J. Opp’n at 27-28.) Further,

Reliance argues that even had it acquiesced to the predetermined parameters of the

Transaction set by the Directors and Kuban, that alone would not be sufficient to find that

it had failed to obtain “adequate consideration” for the sale of the stock. Reliance argues

that even if it did not make a good faith effort to determine the fair market value of Kuban’s

shares, it is not subject to liability if a “hypothetical prudent fiduciary” would have

purchased Kuban’s shares at a price of $85.22 regardless. See Mercantile Bank, 143 F.3d

at 421.

          The Court finds that the resolution of these issues must be made on a full evidentiary

record. Whether Reliance should have, for example, considered Willamette’s valuations

differently leading up to the Transaction is an issue upon which the parties’ experts

disagree. Consequently, whether a hypothetical prudent fiduciary would have used the

Willamette valuations differently is a question of fact that cannot be resolved at summary

judgment. Cf., e.g., Hans v. Tharaldson, No. 3:05-cv-115, 2011 U.S. Dist. LEXIS 153504,

at *36 (D.N.D. Oct. 31, 2011) (“The fair market value of the ESOP Notes is a question of

fact for trial.”).

                                   b.     Whether Reliance Could Have Reasonably
                                          Relied on SRR’s Draft Valuation and Solvency
                                          Opinion

          First, DOL contends that Reliance failed to adequately review the draft Analysis of

Transaction Fairness and Solvency Opinion. When reviewing a valuation, “the fiduciary is




                                                73
      CASE 0:17-cv-04540-SRN-ECW Doc. 270 Filed 03/02/21 Page 74 of 83




required to make an honest, objective effort to read the valuation, understand it, and

question the methods and assumptions that do not make sense.” Shay, 100 F.3d at 1490.

       According to DOL, Reliance’s Subcommittee received SRR’s draft Analysis of

Transaction Fairness only twelve hours before the Subcommittee met to consider the

Transaction, and it received GPM’s draft due diligence only twenty minutes before the

meeting, leaving the Subcommittee insufficient time to review the documents. (DOL

Summ. J. Mem. at 62-64.) Further, DOL notes that the Solvency Opinion contains a

discrepancy—namely, the numbers in the projected balance sheet differ from the numbers

in the Balance Sheet Test—and despite this discrepancy, Reliance did not question the

Solvency Opinion at the September 16th meeting. (Id. at 64-65.)

       Reliance responds that, as a threshold matter, the Solvency Opinion is irrelevant to

whether Reliance determined the fair market value of Kuban’s stock in good faith.

(Reliance Summ. J. Opp’n at 40.) Even if it were, Reliance contends that the Balance Sheet

Test differs from the projected balance sheet in the Solvency Opinion because the projected

balance sheet was based on the book value of Kurt’s assets whereas the Balance Sheet Test

rested on a market-based valuation of assets. (Id. at 40-41.)

       Contrary to DOL’s position, there is no bright-line rule for how long a fiduciary

must review an expert report. See Perez v. First Bankers Tr. Servs., Inc., 210 F. Supp. 3d

518, 533 (S.D.N.Y. 2016). Instead, this factor must be considered alongside Reliance’s

other alleged failings in weighing whether Reliance determined Kurt’s fair market value in

good faith. Similarly, whether Reliance misused the Solvency Opinion leading up to the




                                             74
      CASE 0:17-cv-04540-SRN-ECW Doc. 270 Filed 03/02/21 Page 75 of 83




Transaction requires a fact-intensive analysis, situated in the broader context of the

Transaction.

       Second, DOL contends that SRR’s market multiples were known to be inaccurate

before the Transaction closed. According to DOL, on September 21, after Reliance

approved the Transaction but before it closed, SRR acquired updated information that

showed a decline in those market multiples, but SRR did not change its valuation, and

Reliance never requested an updated valuation. (DOL Summ. J. Mem. at 66-67.) In

response, Reliance argues that SRR’s valuation update on September 21 took adequate

account of the changes in market multiples because, between the time SRR issued its draft

Analysis of Transaction Fairness and its September 21 update, Kurt’s performance

improved, offsetting the decline in market multiples and keeping the midpoint of the range

of value for Kuban’s stock at approximately $39 million. (Reliance Summ. J. Opp’n at 32-

33.) Based on this updated information, SRR issued a new fairness opinion at the

Transaction’s closing, concluding that the $39 million price was still not greater than fair

market value for Kuban’s stock.

       The Court finds that, whether this would have altered a hypothetical prudent

fiduciary’s decisions with respect to the Transaction, is a matter of disputed fact that cannot

be resolved as a matter of law. Cf. Perez v. First Bankers Tr. Servs., Inc., No.

CV124450MASDEA, 2017 WL 1232527, at *76-78, 80 (D.N.J. Mar. 31, 2017) (holding,

after a bench trial, that fiduciaries’ imprudence in relying on an outdated valuation

supported a finding that the fiduciaries did not qualify for the “adequate consideration”

exemption to ERISA’s prohibited transaction rules). Indeed, Reliance notes that there were


                                              75
      CASE 0:17-cv-04540-SRN-ECW Doc. 270 Filed 03/02/21 Page 76 of 83




offsetting factors, which would require the Court to weigh the evidence and consider

whether a hypothetical prudent fiduciary would have acted differently in the face of such

changes.

       Third, DOL argues that the projections SRR used in its draft Analysis of Transaction

Fairness were overstated and, therefore, Reliance could not reasonably rely on them. (DOL

Summ. J. Mem. at 67-69.) These projections estimated that Kurt’s EBITDA margins would

average 10.78% for the next four years, despite the fact that Kurt’s average EBITDA over

the preceding five years had been 6.83%. According to DOL, SRR’s draft Analysis of

Transaction Fairness did not justify the use of these higher projected margins.

       In response, Reliance argues that its approval of SRR’s draft Analysis of

Transaction Fairness was appropriate and justified. (Reliance Summ. J. Opp’n at 30-32.)

According to Reliance, although the five-year projections SRR used were high relative to

Kurt’s past performance, they were reasonable because they accounted for Kurt’s improved

performance coming out of the Great Recession. Reliance contends that DOL ignores this

context when it focuses solely on Kurt’s average adjusted EBITDA margins for the five

years preceding 2011. In fact, Reliance believes that the reasonableness of the projections

was corroborated by: (1) Kurt’s improving financial performance during August 2011; and

(2) U.S. Bank’s decision to partially finance the Transaction based, in part, on the

projections.

       Of course, ignoring red flags that management-provided projections may be

inflated, and then failing to probe such projections when the fiduciary’s valuation firm

relies on them in its valuation is strong evidence of a failure to abide by one’s fiduciary


                                            76
      CASE 0:17-cv-04540-SRN-ECW Doc. 270 Filed 03/02/21 Page 77 of 83




duties. See Brundle v. Wilmington Tr. N.A., 241 F. Supp. 3d 610, 635-38 (E.D. Va. 2017),

aff’d, 919 F.3d 763 (4th Cir. 2019), as amended (Mar. 22, 2019). Nevertheless, here, there

are factual disputes as to whether Reliance was reasonably justified in relying on SRR’s

valuation. For example, the parties present conflicting expert testimony on this issue, thus

precluding summary judgment.

       Fourth, and finally, DOL argues that SRR artificially inflated the value of Kuban’s

shares by applying a control premium. Buyers generally “pay more for rights associated

with control of the enterprise.” Brundle v. Wilmington Tr., N.A., 919 F.3d 763, 777 (4th

Cir. 2019) (citation and internal quotation marks omitted). Elements of “control” include

“an interest which allows the shareholder to unilaterally direct corporate action, select

management, decide the amount of distribution, rearrange the corporation’s capital

structure, and decide whether to liquidate, merge, or sell assets.” Id.

       According to DOL, after the Transaction, despite paying a control premium and

owning 100% of Kurt’s outstanding stock, the ESOP did not gain control of Kurt’s board,

and its voting rights did not change. (DOL Summ. J. Mem. at 70-72.) Consequently,

according to DOL, Reliance’s failure to question the control premium, alone, resulted in

the ESOP’s overpayment of at least $4.7 million and a loss to the ESOP in that amount.

       In Reliance’s view, SRR’s valuation of Kuban’s stock on a control basis was

appropriate because the ESOP did gain control of Kurt after the Transaction. (Reliance

Summ. J. Opp’n at 34-36.) Reliance notes that the parties entered into an Investor Rights

Agreement, allowing Kuban to designate one member of the five-member board until his

seller notes were fully paid, and the ESOP was able to elect the remaining directors.


                                             77
      CASE 0:17-cv-04540-SRN-ECW Doc. 270 Filed 03/02/21 Page 78 of 83




Reliance notes that the Investor Rights Agreement provides that, while the seller notes are

outstanding, “the Trustee and any successor trustee is and shall be a directed trustee with

regard to the election of directors.” In directing the trustee to vote the ESOP’s shares,

Reliance explains that the Kurt board is acting as the ESOP’s fiduciary, and it must act

prudently and solely in the interests of the ESOP.

       Determining whether the ESOP gained control through its purchase of Kuban’s

shares, and thus justified a control premium, is a “fundamentally factual dispute.” Acosta

v. Vinoskey, 310 F. Supp. 3d 662, 671 (W.D. Va. 2018); cf. Estate of Godley v. Comm’r,

286 F.3d 210, 215 (4th Cir. 2002) (characterizing the issue of whether a control premium

is appropriate as a “factual matter”); Estate of Ford v. Comm’r, 53 F.3d 924, 926 (8th Cir.

1995) (“The issues of valuation and applicability of marketability and minority interest

discounts are factual questions ….”). Indeed, here, the parties dispute whether the ESOP

gained additional control rights by virtue of the Transaction, and their respective experts

disagree on this issue as well. Accordingly, fact issues preclude summary judgment.

                                c.     Whether Reliance Failed           to   Substantively
                                       Negotiate the Transaction

       Finally, DOL contends that Reliance did not substantively negotiate but instead

simply agreed to Kuban’s predetermined price. Failing to engage in substantive

negotiations is evidence that a fiduciary failed to engage in a good faith process. See Shay,

100 F.3d at 1489; see also Brundle v. Wilmington Tr. N.A., 241 F. Supp. 3d 610, 642-43

(E.D. Va. 2017), aff’d, 919 F.3d 763 (4th Cir. 2019), as amended (Mar. 22, 2019) (“Most




                                             78
      CASE 0:17-cv-04540-SRN-ECW Doc. 270 Filed 03/02/21 Page 79 of 83




economically rational actors entering a negotiation would begin by low-balling their first

offer, in an effort to test the waters and drive down their counterpart.”).

       In support of its position, DOL notes that Lillyblad explained to Premier Bank that

the Board “approved the structure of the transaction,” which would result in “[Kurt’s] net

worth [being] negative at closing due to the inside loan between Kurt Manufacturing and

the ESOP for $39M.” (DOL Summ. J. Mem. at 72-76.) Because the Board “approved the

structure of the transaction” for $39 million before Reliance replaced the Directors as

trustee, DOL contends that it is unsurprising that the Transaction closed at that price. DOL

notes that Reliance’s initial offer was $36 million, higher than the $34.2 million floor of

SRR’s calculated range of fair market value. In fact, even though $36 million ended up as

the midpoint of the fair market value range in SRR’s initial draft valuation exhibits, DOL

points out that Reliance confirmed on August 15 that it agreed to the $36 million price

before it even received the valuation. In DOL’s view, this type of sham negotiation

supports its argument that Reliance failed to engage in a good faith process, especially

considering that there were no other interested buyers.

       In response, Reliance contends that it did negotiate in good faith and secured

favorable terms for the ESOP. (Reliance Summ. J. Opp’n at 41-44.) Reliance explains that

Chartwell initially proposed a price of $45 million, and thereafter, Martin extended a

counteroffer of $36 million, which Chartwell accepted. However, because of unresolved

issues with Kuban’s salary, the parties eventually settled at $39 million, and Kuban agreed

to a reduced salary. Reliance also notes that it negotiated: (1) the size of the SARs pool

from 10% to 7.5%; (2) the PIK interest rates for the Seller Notes from 4% (Tranche A) and


                                              79
      CASE 0:17-cv-04540-SRN-ECW Doc. 270 Filed 03/02/21 Page 80 of 83




6% (Tranche B) to 3% on both notes; (3) a favorable indemnification from Kuban for

potential environmental liabilities; and (4) employment agreements with Kurt’s senior

management with non-competition and non-solicitation covenants.

       Whether Reliance negotiated in good faith and secured favorable terms for the

ESOP can only be decided on a full evidentiary record. See Hugler v. First Bankers Tr.

Servs., Inc., No. 12 CV 8649 (VB), 2017 U.S. Dist. LEXIS 47813, at *37 (S.D.N.Y. Mar.

29, 2017) (“courts consider the failure to negotiate in light of all of the fiduciary’s other

conduct and the circumstances specific to the particular transaction at issue”); cf. Shay, 100

F.3d at 1489 (finding that the ESOP fiduciaries “completed the transaction without

negotiation,” which supported a finding that they did not carry their burden of proving that

the ESOP received “adequate consideration”).

              3. Co-Fiduciary Liability as to the Directors

       29 U.S.C. § 1105(a)(2) provides that, in addition to any liability that a fiduciary may

have for his own breach, a fiduciary “shall be liable for a breach of fiduciary responsibility

of another fiduciary with respect to the same plan” if, by failing to comply with

§ 1104(a)(1) “in the administration of his specific responsibilities which give rise to his

status as a fiduciary, he has enabled such other fiduciary to commit a breach.” Under

§ 1105(a)(2), a plaintiff must show that the fiduciary “failed to comply with its duties under

ERISA, and thereby enabled a co-fiduciary to commit a breach.” Acosta v. Saakvitne, 355

F. Supp. 3d 908, 924 (D. Haw. 2019) (citations omitted). Unlike co-fiduciary liability under

§ 1105(a)(1) and (3), co-fiduciary liability under § 1105(a)(2) does not require a plaintiff

to prove knowledge. Id. Of course, a “claim of co-fiduciary liability … must co-exist with


                                             80
      CASE 0:17-cv-04540-SRN-ECW Doc. 270 Filed 03/02/21 Page 81 of 83




some breach by a fiduciary of their duties under ERISA.” Krueger v. Ameriprise Fin., Inc.,

No. 11-cv-02781 (SRN/JSM), 2012 U.S. Dist. LEXIS 166191, at *54-55 (D. Minn. Nov.

20, 2012) (internal quotation marks and citation omitted).

       DOL argues that the Directors are subject to co-fiduciary liability under

§ 1105(a)(2) because the Directors’ breaches of their fiduciary duties to the ESOP, as

discussed previously, enabled Reliance’s subsequent breaches of its fiduciary duties to the

ESOP. (See DOL Summ. J. Mem. at 87-88.) In response, the Directors contend that because

DOL cannot establish any breach of fiduciary duty on the part of the Directors, DOL cannot

establish co-fiduciary liability under § 1105(a)(2). (See Directors’ Summ. J. Mem. at 23.)

       As discussed earlier, genuine issues of material fact remain in dispute as to whether

the Directors breached their fiduciary duties to the ESOP. And the Court finds that whether

any such breach “enabled” a breach on the part of Reliance is a fact-based inquiry,

precluding summary judgment.

              4. Knowing Participant Liability as to the Directors

       Under Count II, DOL seeks summary judgment on its claim that the Directors were

“knowing participants” in Reliance’s prohibited transaction. ERISA allows DOL to bring

claims to “enjoin any act or practice which violates any provision” of ERISA or to “obtain

other appropriate equitable relief (i) to redress such violation or (ii) to enforce any

provision of” ERISA. See 29 U.S.C. § 1132(a)(5). As relevant here, ERISA imposes

liability on any “person” who “knowingly” participates in a breach or violation of ERISA

by “any other person.” Id. § 1132(l)(1)(B); see Harris Trust & Sav. Bank v. Salomon Smith

Barney, Inc., 530 U.S. 238, 251 (2000) (explaining the breadth of this provision).


                                            81
      CASE 0:17-cv-04540-SRN-ECW Doc. 270 Filed 03/02/21 Page 82 of 83




“Knowing participation” means “actual or constructive knowledge” of the circumstances

that made the transaction unlawful. Harris Trust, 530 U.S. at 251.

         DOL contends that the Directors are liable as knowing participants in Reliance’s

prohibited transaction because they: (1) “improperly orchestrated” the Transaction; (2)

selected Reliance at the seller’s insistence without searching for another trustee and

effectively required Reliance to retain SRR as Reliance’s valuation expert at the seller’s

insistence; and (3) created ten-year projections—instead of their usual one-year

projections—and revised those projections to cause the calculations of Kurt’s value to

increase. (DOL Summ. J. Mem. at 88-89.) Further, DOL contends that the Directors failed

to act when they: (1) ignored Premier Bank’s warning that Kurt’s projections were

“aggressive”; (2) ignored the warnings that using Willamette’s “conservative”

methodology would result in a lower Kurt share price relative to the methodology used by

Chartwell and SRR; and (3) never shared the information gathered from Mesirow with

either Reliance or SRR. (Id. at 89-91.) In response, the Directors contend that this claim is

based on the same arguments DOL advanced with respect to Count I and, therefore, is

based on speculation. (See Directors’ Summ. J. Opp’n at 13-17.)

         Whether the Directors were “knowing participants” in Reliance’s prohibited

transaction is a fact-intensive inquiry, precluding summary judgment.

   IV.      CONCLUSION

         Based on the foregoing, and the entire file and proceedings herein, IT IS HEREBY

ORDERED that:




                                             82
     CASE 0:17-cv-04540-SRN-ECW Doc. 270 Filed 03/02/21 Page 83 of 83




         1. Plaintiff’s Motion for Partial Summary Judgment [Doc. No. 204] is

            DENIED;

         2. Defendants Steven R. Carlsen, Paul A. Lillyblad, and Kelli Watson’s Motion

            for Summary Judgment [Doc. No. 215] is DENIED;

         3. Defendant Reliance Trust Company’s Motion for Partial Summary Judgment

            [Doc. No. 224] is DENIED;

         4. Defendants’ Joint Motion to Exclude Expert Testimony of Dr. Mark Johnson

            [Doc. No. 207] is DENIED; and

         5. Plaintiff’s Motion to Exclude Expert Testimony of Corey Rosen [Doc. No.

            228] is DENIED.

         6. The Parties are ordered to meet and confer to discuss the format for trial in

            this matter. The Court welcomes a Zoom bench trial, particularly in light of

            the risks of COVID-19 to court personnel, counsel, and the witnesses. No

            later than March 17, 2021, the Parties shall submit a joint status report to the

            Court addressing this issue. Magistrate Judge Wright will also schedule a

            mandatory settlement conference prior to trial.

IT IS SO ORDERED.



Dated: March 2, 2021                               s/Susan Richard Nelson
                                                   SUSAN RICHARD NELSON
                                                   United States District Judge




                                           83
